Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 1 of 154 PageID: 1391




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


                                           No. 1:19-md-2875-RBK
                                           Hon. Robert Kugler
   IN RE: VALSARTAN PRODUCTS
                                           Hon. Joel Schneider
   LIABILITY LITIGATION
                                           JURY TRIAL DEMANDED


                       CONSOLIDATED
      AMENDED MEDICAL MONITORING CLASS ACTION COMPLAINT




  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 2 of 154 PageID: 1392


                                              TABLE OF CONTENTS

                                                                                                                       Page

  I.          INTRODUCTION ..........................................................................................1
  II.         PARTIES ........................................................................................................4
              A.       Class Representatives ...........................................................................4
              B.       The Active Pharmaceutical Ingredient Manufacturer
                       Defendants ............................................................................................8
                       1.       Zhejiang Huahai Pharmaceutical Co., Ltd. Entities .................. 9
                       2.       Hetero Labs, Ltd. Entities ........................................................11
                       3.       Mylan Laboratories, Ltd. Entities ............................................13
                       4.       Aurobindo Pharma, Ltd. Entities .............................................15
              C.       The Finished-Dose Defendants ..........................................................16
                       1.       The Teva Defendants ...............................................................16
                       2.       The Torrent Defendants ...........................................................18
              D.       Retail Pharmacy Defendants ..............................................................20
                       1.       Walgreens.................................................................................20
                       2.       CVS ..........................................................................................21
                       3.       Walmart ....................................................................................23
                       4.       Rite-Aid ....................................................................................24
                       5.       Express Scripts .........................................................................24
                       6.       Kroger ......................................................................................25
                       7.       Albertsons ................................................................................25
                       8.       OptumRx ..................................................................................26
                       9.       Humana Pharmacy ...................................................................26
              E.       Wholesaler Defendants ......................................................................27
                       1.       Cardinal Health ........................................................................27
                       2.       McKesson.................................................................................28
                       3.       AmerisourceBergen .................................................................28
              F.       Repackager and /Relabeler Defendants .............................................29



  1736470.6                                                 i
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 3 of 154 PageID: 1393


                                           TABLE OF CONTENTS
                                               (continued)
                                                                                                                   Page

              G.     True Names / John Doe Defendants 1-50 ..........................................31
  III.        JURISDICTION AND VENUE ...................................................................32
  IV.         FACTUAL ALLEGATIONS .......................................................................33
              A.     Generic Drugs Must Be Chemically the Same as Branded Drug
                     Equivalents .........................................................................................33
              B.     Misbranded and Adulterated or Misbranded Drugs ...........................35
              C.     The Drugs Ingested by Plaintiffs Were Not Valsartan, But New,
                     Unapproved VCDs .............................................................................38
              D.     Defendants Made False Statements in the Labeling of its VCDs ......40
              E.     The Generic Drug Supply Chain in the United States .......................42
              F.     Background on Current Good Manufacturing Practices
                     (“cGMPs”) ..........................................................................................43
              G.     The Generic Drug Approval Framework ...........................................46
                     1.       ANDA Applications Must Demonstrate Bioequivalence ........46
                     2.       ANDA Applications Must Provide Information About
                              the Manufacturing Plants and Processes ..................................48
                     3.       ANDA Applications Must Comply with cGMPs ....................48
                     4.       ANDA Approval is Contingent upon Continuing
                              Compliance with ANDA Representations of Sameness..........49
              H.     Approval of ANDAs Related to Valsartan.........................................50
                     1.       DIOVAN and EXFORGE Background ...................................50
                     2.       ANDA Applications for Generic Valsartan .............................52
              I.     Starting as Early as 2007, Defendants Were Actively Violating
                     cGMPs in Their Foreign Manufacturing Facilities ............................54
                     1.       ZHP’s Inadequate Manufacturing Processes Results in
                              Adulterated, Misbranded VCDs...............................................54
                     2.       Hetero’s Inadequate Manufacturing Processes Results in
                              Adulterated, Misbranded VCDs...............................................61




                                                            - ii -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 4 of 154 PageID: 1394


                                          TABLE OF CONTENTS
                                              (continued)
                                                                                                                   Page

                   3.       Mylan’s Inadequate Manufacturing Processes Results in
                            Adulterated, Misbranded VCDs...............................................65
                   4.       Aurobindo’s Inadequate Manufacturing Processes
                            Results in Adulterated, Misbranded VCDs..............................72
              J.   The Contamination of the VCDs........................................................79
                   1.       The Nitrosamine Contaminant NDMA....................................79
                   2.       The Nitrosamine Contaminant NDEA .....................................82
                   3.       Formation of NDMA and/or NDEA in Defendants’
                            Misbranded, Contaminated VCDs ...........................................83
              K.   Defendants Had Actual and/or Constructive Notice of NDMA
                   and/or NDEA Contamination of their Misbranded, Adulterated
                   VCDs ..................................................................................................85
              L.   Other Contaminants............................................................................89
              M.   FDA Announces Voluntary Recall of Defendants’ Adulterated
                   and/or Misbranded VCDs...................................................................90
              N.   Defendants’ Warranties and Fraudulent and Deceptive
                   Statements to Consumers Regarding Their Generic VCDs ...............91
                   1.       Warranties Common to All Manufacturer Defendants ............91
                   2.       ZHP Defendants’ Warranties ...................................................96
                   3.       Hetero Defendants’ Warranties................................................97
                   4.       Mylan Defendants’ Warranties ..............................................101
                   5.       Aurobindo Defendants’ Warranties .......................................102
                   6.       Teva Defendants’ Warranties ................................................103
                   7.       Torrent Defendants’ Warranties ............................................106
                   8.       Warranties Common to All Retail Pharmacy Defendants .....107
                   9.       Wholesale Distributor Defendants’ Warranties .....................108
                            a.        Cardinal Defendants’ Warranties ................................108
                            b.        McKesson Defendants’ Warranties .............................109
                            c.        AmerisourceBergen Defendants’ Warranties ..............109


                                                          - iii -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 5 of 154 PageID: 1395


                                            TABLE OF CONTENTS
                                                (continued)
                                                                                                                  Page

                       10.      Repackager and Relabeler Defendants’ Warranties ..............110
                       11.      Repackager and Relabeler Defendants’ Warranties ..............110
              O.       New Revelations Continue to Unfold About Other
                       Manufacturing Plants .......................................................................111
              P.       Fraudulent Concealment and Tolling ...............................................111
  V.          CLASS ACTION ALLEGATIONS ...........................................................113
              A.       The Classes Meet the Rule 23 Requirements...................................116
  VI.         CLAIMS FOR RELIEF ..............................................................................120
              FIRST CLAIM FOR RELIEF NEGLIGENCE (Individually and on
                   Behalf of the Class) ..........................................................................120
              SECOND CLAIM FOR RELIEF NEGLIGENCE PER SE
                  (Individually and on Behalf of the Class) ........................................123
              THIRD CLAIM FOR RELIEF MEDICAL MONITORING
                  (Individually and on Behalf of the Class) ........................................124
              FOURTH CLAIM FOR RELIEF PRODUCTS LIABILITY-
                  MANUFACTURING DEFECT (Individually and on Behalf of
                  the Class) ..........................................................................................128
              FIFTH CLAIM FOR RELIEF FAILURE TO WARN (Individually
                   and on Behalf of the Class) ..............................................................130
              SIXTH CLAIM FOR RELIEF VIOLATION OF THE
                  MAGNUSSON-MOSS WARRANTY ACT 15 U.S.C. § 2301
                  et seq. (Individually and on Behalf of the Class) .............................131
              SEVENTH CLAIM FOR RELIEF BREACH OF IMPLIED
                  WARRANTY OF MERCHANTABILITY (Individually and on
                  Behalf of the Class) ..........................................................................135
              EIGHTH CLAIM FOR RELIEF BREACH OF EXPRESS
                  WARRANTIES (Individually and on Behalf of the Class) .............139
              NINTH CLAIM FOR RELIEF FRAUD/FRAUDULENT
                  CONCEALMENT (Individually and on Behalf of the Class) .........142
  PRAYER FOR RELIEF .......................................................................................145



                                                            - iv -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 6 of 154 PageID: 1396


                                        TABLE OF CONTENTS
                                            (continued)
                                                                                                           Page

  JURY DEMAND ..................................................................................................146




                                                        -v-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 7 of 154 PageID: 1397




              The Medical Monitoring Class Plaintiffs (“Plaintiffs”), who file this

  Consolidated Amended Medical Monitoring Class Action Complaint (“Master

  Class Complaint”) 1 against the below-enumerated Defendants.

                                    I.    INTRODUCTION
              1.    Plaintiffs bring this action on behalf of themselves and all others who

  consumed Defendants’ generic valsartan-containing drugs (“VCDs”) 2 that were

  contaminated with an IARC- and EPA-listed probable human carcinogen known as

  N-nitrosodimethylamine (“NDMA”), and/or an IARC- and EPA-listed probable

  human carcinogen known as N-nitrosodiethylamine (“NDEA”), in the United

  States, and who thus suffered cellular damage, genetic harm, and/or are at an

  increased risk of developing cancer as a result, but have not yet been diagnosed

  with cancer. Plaintiffs seek injunctive and monetary relief, including creation of a

  fund to finance independent medical monitoring services, including but not limited

  to notification to all people exposed to this contamination, examinations, testing,

  preventative screening, and care and treatment of cancer resulting, at least in part,

  from the exposure to the NDMA or NDEA contamination.




  1
    This is one of three master complaints being filed in this multi-district litigation.
  The filing of three master complaints is to streamline the pleadings and issues for
  the parties’ mutual convenience only. Class Plaintiffs do not waive any claims that
  are not raised herein, or that are asserted in another master complaint.
  2
    All of the various acronyms used throughout this complaint are summarized in
  the glossary attached as Exhibit A hereto.


                                            -1-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 8 of 154 PageID: 1398




              2.   Valsartan and its combination therapy with hydrochlorothiazide are

  the generic versions of the registered listed drugs (“RLDs”) Diovan®

  (“DIOVAN”) and Diovan HCT® (“DIOVAN HCT”), respectively. Amlodipine-

  valsartan and its combination therapy with hydrochlorothizide are the generic

  versions of the RLDs of Exforge® (“EXFORGE”) and Exforge HCT®

  (“EXFORGE HCT”), respectively. These RLDs are indicated for, among other

  things, the treatment of high blood pressure, a condition affecting approximately

  103 million Americans according to the American Heart Association. 3 Several

  million U.S. patients pay for (in whole or in part) and consume generic valsartan

  each year.

              3.   At all times during the period alleged herein, Defendants represented

  and warranted to consumers that their VCDs were therapeutically equivalent to and

  otherwise the same as their RLDs, were otherwise fit for their ordinary uses, and

  were otherwise manufactured and distributed in accordance with applicable laws

  and regulations.

              4.   According to the Food and Drug Administration’s (“FDA”) testing,

  Defendants’ generic VCDs contained NDMA and/or NDEA contamination levels



  3
   American Heart Association News, More than 100 million Americans have high
  blood pressure, AHA says, Heart.org (Jan. 31, 2018),
  https://www.heart.org/en/news/2018/05/01/more-than-100-million-americans-
  have-high-blood-pressure-aha-says.


                                             -2-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 9 of 154 PageID: 1399




  that were in some cases hundreds of times higher than the FDA’s February 28,

  2019 updated interim limits for NDMA and/or NDEA impurities. The FDA has yet

  to release testing results for other impurities such as N-Nitroso-N-methyl-4-

  aminobutyric acid (“NMBA”).

              5.   The contamination of Defendants’ VCDs began in or around 2011

  when Defendants changed the manufacturing process to include a solvent

  suspected of producing NDMA, NDEA, and potentially other contaminants.

  Defendants had actual and constructive notice of the contamination as early as

  2011.

              6.   Defendants have been illegally manufacturing, selling, labeling,

  marketing, and distributing the misbranded and/or adulterated VCDs in the United

  States since as far back as September 2012, when Defendant Mylan launched a

  DIOVAN HCT generic after its valsartan HCT Abbreviated New Drug Application

  (“ANDA”) was approved by the FDA.

              7.   For years, Defendants willfully ignored warnings signs regarding the

  operating standards at several of the overseas manufacturing plants where

  Defendants’ generic VCDs were manufactured for import to the United States, and

  knowingly and fraudulently manufactured, sold, labeled, marketed, and/or

  distributed contaminated, adulterated, and/or misbranded VCDs for consumption

  in the United States.



                                             -3-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 10 of 154 PageID: 1400




              8.   Plaintiffs thus consumed Defendants’ VCDs that were illegally

  introduced into the market by Defendants, exposing Plaintiffs to highly dangerous

  and potentially fatal carcinogenic substances. Defendants’ conduct requires

  medical monitoring and constitutes negligence, defective manufacture, failure to

  warn, a violation of the Magnuson-Moss Warranty Act, breach of implied warranty

  of merchantability, breach of express warranty, fraudulent concealment, and other

  legal violations as set forth herein.

                                      II.   PARTIES

              A.   Class Representatives
              9.   The Master Complaints in this MDL are divided among Personal

  Injury, Medical Monitoring, and Economic Reimbursement for administrative

  purposes, as noted in Footnote 1. The below-identified Medical Monitoring

  Plaintiffs are absent class members in the Economic Reimbursement Class, and do

  not waive their status as absent class members by dint of serving as proposed Class

  Representatives for the medical monitoring class or classes. Furthermore, the

  parties below identified as Medical Monitoring Plaintiffs, in filing this Complaint,

  which is limited to medical monitoring per the administrative structure, do not

  waive, forego, or otherwise relinquish any entitlement they have to economic

  remedies for all harms alleged. Plaintiffs preserve their entitlement to any

  economic remedy for all harms alleged.




                                            -4-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 11 of 154 PageID: 1401




              10.   Plaintiff John Judson is a resident of the State of California. He was

  prescribed and used Valsartan from approximately 2014 to 2018, at a dose of 320

  mg per day. The distributors of Plaintiff’s Valsartan were Camber, Hetero USA,

  Hetero Labs, and Hetero, Solco, Prinston, Huahai US, and ZHP, as defined below.

  This Valsartan was contaminated with NDMA, NDEA, or another nitrosamine.

  Plaintiff thus suffered cellular and genetic injury that creates and/or increases the

  risk that Plaintiff will develop cancer.

              11.   Plaintiff Sarah Zehr is a resident of the State of Florida. She was

  prescribed and used Valsartan from approximately May 2016 until November

  2018, at a dose of 160 mg. The distributors of Plaintiff’s Valsartan were Solco,

  Prinston, Huahai US, and ZHP, as defined below. This Valsartan was contaminated

  with NDMA, NDEA, or another nitrosamine. Plaintiff thus suffered cellular and

  genetic injury that creates and/or increases the risk that Plaintiff will develop

  cancer.

              12.   Plaintiff Robert Kruk is a resident of the State of Illinois. He was

  prescribed and used Valsartan for approximately eight years, at a dose of 160 mg.

  The distributors of Plaintiff’s Valsartan were Solco, Prinston, Huahai US, ZHP and

  Walmart, as defined below. This Valsartan was contaminated with NDMA,

  NDEA, or another nitrosamine. Plaintiff thus suffered cellular and genetic injury

  that creates and/or increases the risk that Plaintiffs will develop cancer.



                                                -5-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 12 of 154 PageID: 1402




              13.   Plaintiff Michael Rives is a resident of the State of Illinois. He was

  prescribed and used Valsartan from approximately 2014 until 2018, at a dose of

  100 mg. The distributors of Plaintiff’s Valsartan were Aurobindo USA, Aurolife,

  Aurobindo, Actavis, Teva, Solco, Prinston, Huahai US, and ZHP, as defined

  below. This Valsartan was contaminated with NDMA, NDEA, or another

  nitrosamine. Plaintiff thus suffered cellular and genetic injury that creates and/or

  increases the risk that Plaintiffs will develop cancer.

              14.   Plaintiff Robert Fields is a resident of the State of Maryland. He was

  prescribed and used Valsartan from approximately 2014 until 2018, at a dose of

  320 mg per day. The distributors of Plaintiff’s Valsartan were Actavis, Teva,

  Huahai US, and ZHP as defined below. This Valsartan was contaminated with

  NDMA, NDEA, or another nitrosamine. Plaintiff thus suffered cellular and genetic

  injury that creates and/or increases the risk that Plaintiffs will develop cancer.

              15.   Plaintiff Celestine Daring is a resident of the State of Maryland. She

  was prescribed and used Valsartan from approximately 2007 until 2018, at a dose

  of 320 mg per day. The distributors of Plaintiff’s Valsartan were and Mylan

  Pharmaceuticals, Mylan Laboratories, Mylan, Aurobindo USA, Aurolife, and

  Aurobindo, as defined below. This Valsartan was contaminated with NDMA,

  NDEA, or another nitrosamine. Plaintiff thus suffered cellular and genetic injury

  that creates and/or increases the risk that Plaintiffs will develop cancer.



                                                -6-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 13 of 154 PageID: 1403




              16.   Plaintiff Paulette Silberman is a resident of the State of New Jersey.

  She was prescribed and used Valsartan from approximately July 2017 to

  June 2018, at a dose of 160 mg. The distributors of Plaintiff’s Valsartan were

  Solco, Prinston, Huahai US, ZHP, Aurobindo USA, Aurolife, Aurobindo, and

  CVS, as defined below. This Valsartan was contaminated with NDMA, NDEA, or

  another nitrosamine. Plaintiff thus suffered cellular and genetic injury that creates

  and/or increases the risk that Plaintiff will develop cancer.

              17.   Plaintiff Valerie Rodich-Annese is a resident of the State of

  Pennsylvania. She was prescribed and used Valsartan from approximately January

  2016 until July 2018, at doses of 160 mg and 320 mg per day. The distributors of

  Plaintiff’s Valsartan were Aurobindo USA, Aurolife, Aurobindo, Solco, Prinston,

  Huahai US, and ZHP as defined below. This Valsartan was contaminated with

  NDMA, NDEA, or another nitrosamine. Plaintiff thus suffered cellular and genetic

  injury that creates and/or increases the risk that Plaintiff will develop cancer.

              18.   Plaintiff Roger Tasker is a resident of the State of West Virginia. He

  was prescribed and used Valsartan from approximately 2014 through 2017, at a

  dose starting at 40 mg and ultimately 320 mg per day. The distributors of

  Plaintiff’s Valsartan were Mylan Pharmaceuticals, Mylan Laboratories, Mylan,

  Solco, Prinston, Huahai US, and ZHP, as defined below. This Valsartan was

  contaminated with NDMA, NDEA, or another nitrosamine. Plaintiff thus suffered



                                               -7-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 14 of 154 PageID: 1404




  cellular and genetic injury that creates and/or increases the risk that Plaintiff will

  develop cancer.

              19.   Plaintiff Judy Tasker is a resident of the State of West Virginia. She

  was prescribed and used Valsartan from approximately 2016 through 2018, at a

  dose of 40 mg per day. The distributors of Plaintiff’s Valsartan were Mylan

  Pharmaceuticals, Mylan Laboratories, Mylan, Solco, Prinston, Huahai US, and

  ZHP, as defined below. This Valsartan was contaminated with NDMA, NDEA, or

  another nitrosamine. Plaintiff thus suffered cellular and genetic injury that creates

  and/or increases the risk that Plaintiff will develop cancer.

              B.    The Active Pharmaceutical Ingredient Manufacturer Defendants
              20.   For ease of reading, this Master Complaint generally organizes

  Defendants by the distribution level at which they principally operate. The

  following Defendants manufacture the active pharmaceutical ingredient (“API”)

  for Defendants’ VCDs, or are closely affiliated with an entity that does so. The

  inclusion of certain Defendants in this section does not mean they are not properly

  classifiable as another type of defendant, or vice versa (e.g., a Defendant listed in

  this subsection may also be a distributor; a Defendant listed in the distributor

  subsection may also be an API manufacturer).




                                               -8-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 15 of 154 PageID: 1405




                    1.    Zhejiang Huahai Pharmaceutical Co., Ltd. Entities

              21.   Defendant Zhejiang Huahai Pharmaceutical Co., Ltd. (“ZHP”) is a

  Chinese corporation, with its principal place of business at Xunqiao, Linhai,

  Zhejiang 317024, China. The company also has a United States headquarters

  located at 2009 and 2002 Eastpark Blvd., Cranbury, NJ 08512. ZHP on its own

  and/or through its subsidiaries regularly conducts business throughout the United

  States and its territories and possessions. At all times material to this action, ZHP

  has been engaged in the manufacturing, sale, and distribution of contaminated,

  adulterated, and/or misbranded generic VCDs throughout the United States.

              22.   Defendant Huahai US Inc. (“Huahai US”) is a New Jersey

  corporation, with its principal place of business located at 2002 Eastpark Blvd.,

  Cranbury, New Jersey 08512. Huahai US is the wholly-owned subsidiary of ZHP.

  Huahai US “focus[es] on the sales and marketing of [ZHP’s] APIs and

  Intermediates.”4 At all times material to this case, Huahai US has been engaged in

  the manufacture, sale, and distribution of contaminated, adulterated, and/or

  misbranded generic VCDs in the United States.

              23.   Defendant Prinston Pharmaceutical Inc. d/b/a Solco Healthcare LLC

  (“Prinston”) is a Delaware corporation with its principal place of business located



  4
   Huahai US, Homepage, https://www.huahaius.com/index.html (last visited
  Apr. 5, 2019).


                                             -9-
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 16 of 154 PageID: 1406




  at 2002 Eastpark Blvd., Cranbury, New Jersey 08512. Defendant Prinston is a

  majority-owned subsidiary of ZHP. At all times material to this case, Prinston has

  been engaged in the manufacturing, sale, and distribution of contaminated,

  adulterated, and/or misbranded generic VCDs in the United States.

              24.   Defendant Solco Healthcare US, LLC (“Solco”) is a Delaware limited

  liability company with its principal place of business located at 2002 Eastpark

  Blvd., Cranbury, New Jersey 08512. Solco is a wholly-owned subsidiary of

  Prinston and ZHP. At all times material to this case, Solco has been engaged in the

  manufacturing, sale, and distribution of contaminated, adulterated, and/or

  misbranded generic VCDs in the United States.

              25.   Collectively, ZHP, Huahai US, Prinston, and Solco will be referred to

  as the ZHP Defendants. Much of the VCDs manufactured by the ZHP Defendants

  contains NDMA levels hundreds of times higher than acceptable limits for human

  consumption, according to laboratory results published by the FDA. 5 Some of its

  VCDs also contained NDEA. 6

              26.   The ZHP Defendants also manufactured valsartan-containing API for

  the following other finished-dose manufacturers: Defendants Teva Pharmaceutical



  5
    FDA, LABORATORY ANALYSIS OF VALSARTAN PRODUCTS,
  https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-
  valsartan-products (last visited June 13, 2019).
  6
    Torrent has only recalled VCDs by ZHP.


                                             - 10 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 17 of 154 PageID: 1407




  Industries Ltd., Teva Pharmaceuticals USA, Inc., and Torrent Pharmaceuticals,

  Ltd.

              27.   In turn, the finished-dose manufacturer defendants’ VCDs have

  unique labelers/distributors, as well as repackagers.

                    2.    Hetero Labs, Ltd. Entities
              28.   Defendant Hetero Labs, Ltd. (“Hetero Labs”) is a foreign corporation,

  with its principal place of business at 7-2-A2, Hetero Corporate, Industrial Estates,

  Sanath Nagar, Hyderabad – 500 018, Telangana, India. Hetero Labs on its own

  and/or through its subsidiaries regularly conducts business throughout the United

  States and its territories and possessions. At all times material to this action, Hetero

  Labs has been engaged in the manufacturing, sale, and distribution of adulterated

  and/or misbranded generic VCDs throughout the United States.

              29.   Defendant Hetero Drugs, Limited (“Hetero”) is a foreign corporation,

  with its principal place of business at 7-2-A2, Hetero Corporate, Industrial Estates,

  Sanath Nagar, Hyderabad - 500 018, Telangana, India. “Hetero has a strong

  established global presence with 36 manufacturing facilities and a robust network

  of business partners and marketing offices strategically located across the world.” 7

  Hetero on its own and/or through its subsidiaries regularly conducts business in



  7
    Hetero, GLOBAL FOOTPRINT, https://www.heteroworld.com/global-footprint.php
  (last visited June 6, 2019).


                                             - 11 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 18 of 154 PageID: 1408




  New Jersey and throughout the United States and its territories and possessions.

  Hetero Labs is the wholly-owned subsidiary of Hetero. At all times material to this

  action, Hetero has been engaged in the manufacturing, sale, and distribution of

  adulterated and/or misbranded generic VCDs throughout the United States.

              30.   Defendant Hetero USA Inc. (“Hetero USA”) is “the US representation

  of HETERO, a privately owned; researched based global pharmaceutical

  company.” 8 Hetero USA is a Delaware corporation with its principal place of

  business located at 1035 Centennial Avenue, Piscataway, New Jersey 08854.

  Hetero USA is the wholly-owned subsidiary of Hetero. At all times material to this

  action, Hetero USA has been engaged in the manufacturing, sale, and distribution

  of adulterated and/or misbranded generic VCDs throughout the United States.

              31.   Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware

  corporation, with its principal place of business at 1031 Centennial Avenue,

  Piscataway, NJ 08854. Camber is the wholly owned subsidiary of Hetero Drugs.

  At all times material to this action, Camber has been engaged in the manufacturing,

  sale, and distribution of contaminated, adulterated, misbranded, and/or unapproved

  VCDs throughout the United States.




  8
    Hetero USA, LINKEDIN, https://www.linkedin.com/company/hetero-usa-
  inc/about/ (last visited June 5, 2019).


                                            - 12 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 19 of 154 PageID: 1409




              32.   Collectively, Hetero Labs, Hetero, Hetero USA, and Camber will be

  referred to as the Hetero Defendants in this Complaint.

              33.   The valsartan-containing API manufactured by Hetero was distributed

  to Hetero’s U.S. subsidiaries or affiliates including Hetero USA and Camber. In

  turn, Camber supplied Hetero-manufactured valsartan API to at least three

  repackagers, including AvKARE, Inc., RemedyRepack, Inc., and Preferred

  Pharmaceuticals.

                    3.    Mylan Laboratories, Ltd. Entities

              34.   Defendant Mylan Laboratories, Ltd. (“Mylan Laboratories”) is a

  foreign corporation, with its principal place of business at Plot No. 564/A/22, Road

  No. 92, Jubilee Hills 500034, Hyderabad, India. Mylan Laboratories on its own

  and/or through its subsidiaries regularly conducts business throughout the United

  States and its territories and possessions. At all times material to this action, Mylan

  Laboratories has been engaged in the manufacturing, sale, and distribution of

  adulterated and/or misbranded generic VCDs throughout the United States.

              35.   Defendant Mylan N.V. (“Mylan”) is a global generic and specialty

  pharmaceuticals company registered in the Netherlands, with principal executive

  offices in Hatfield, Hertfordshire, UK and a Global Center in Canonsburg,

  Pennsylvania. According to Mylan’s website: “The Chief Executive Officer and

  other executive officers of Mylan carry out the day-to-day conduct of Mylan’s



                                             - 13 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 20 of 154 PageID: 1410




  worldwide businesses at the company’s principal offices in Canonsburg,

  Pennsylvania.” Mylan Laboratories is a wholly owned subsidiary of Mylan. At all

  times material to this action. Mylan on its own and/or through its subsidiaries

  regularly conducted business and throughout the United States and its territories

  and possessions. Mylan has been engaged in the manufacturing, sale, and

  distribution of adulterated and/or misbranded generic VCDs throughout the United

  States.

              36.   Defendant Mylan Pharmaceuticals, Inc. (“Mylan Pharmaceuticals”) is

  a West Virginia corporation, with its principal place of business at 1500 Corporate

  Drive, Canonsburg, Pennsylvania 15317. Mylan Pharmaceuticals is the registered

  holder of Mylan Laboratories’ ANDA for its VCDs. At all times material to this

  action, Mylan Pharmaceuticals has been engaged in the manufacturing, sale, and

  distribution of adulterated and/or misbranded generic VCDs throughout the United

  States.

              37.   Collectively, Mylan Laboratories, Mylan, and Mylan Pharmaceuticals

  will be referred to as the Mylan Defendants in this Complaint.

              38.   The Mylan Defendants’ valsartan-containing API was supplied in

  large part to itself due to Mylan’s vertically integrated supply chain. According to

  Mylan’s website, “[b]eing a manufacturer of API makes Mylan one of the few

  global generics companies with a comprehensive, vertically integrated supply



                                            - 14 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 21 of 154 PageID: 1411




  chain” that Mylan touts as “provid[ing] us with an extra measure in the quality

  process that we can own[.]” 9

              39.   Some of the Mylan Defendants’ valsartan-containing API was also

  supplied to Defendant Teva Pharmaceuticals USA, Inc., which is named and

  identified below.

                    4.    Aurobindo Pharma, Ltd. Entities

              40.   Defendant Aurobindo Pharma, Ltd. (“Aurobindo”) is a foreign

  corporation with its principal place of business at Plot no. 2, Maitrivihar,

  Ameerpet, Hyderabad-500038 Telangana, India, and a United States headquarters

  at 279 Princeton Hightstown Road, East Windsor, New Jersey 08520. Aurobindo

  on its own and/or through its subsidiaries regularly conducts business throughout

  the United States and its territories and possessions. At all times material to this

  case, Aurobindo has been engaged in the manufacturing, sale, and distribution of

  contaminated, adulterated, and/or misbranded VCDs in the United States.

              41.   Defendant Aurobindo Pharma USA, Inc. (“Aurobindo USA”) is a

  Delaware corporation with its principal place of business at 279 Princeton

  Hightstown Road, East Windsor, New Jersey 08520. It is a wholly-owned

  subsidiary of Aurobindo. At all times material to this case, Aurobindo USA has


  9
   Mylan, ACTIVE PHARMACEUTICAL INGREDIENTS,
  https://www.mylan.com/en/products/active-pharmaceutical-ingredients (last visited
  June 6, 2019).


                                            - 15 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 22 of 154 PageID: 1412




  been engaged in the manufacturing, sale, and distribution of contaminated VCDs in

  the United States.

              42.   Defendant Aurolife Pharma, LLC (“Aurolife”) is a Delaware limited

  liability company with its principal place of business at 2400 US- 130, North,

  Dayton, New Jersey 08810. It is a wholly-owned subsidiary of Aurobindo USA. At

  all times material to this case, Aurolife has been engaged in the manufacturing,

  sale, and distribution of contaminated VCDs in the United States.

              43.   Aurobindo, Aurobindo USA, and Aurolife are collectively referred to

  as the Aurobindo Defendants in this Complaint.

              44.   Aurobindo’s valsartan-containing API was supplied in large part to

  itself due to its vertically integrated supply chain. “Aurobindo adds value through

  superior customer service in the distribution of a broad line of generic

  pharmaceuticals, leveraging vertical integration and efficient controlled

  processes.”10

              C.    The Finished-Dose Defendants11

                    1.    The Teva Defendants
              45.   Defendant Teva Pharmaceutical Industries Ltd. (“Teva”) is a foreign

  company incorporated and headquartered in Petah Tikvah, Israel. Teva on its own


  10
     Aurobindo USA, OUR STORY, https://www.aurobindousa.com/company/our-
  story/ (last visited June 5, 2019).
  11
     The ZHP, Hetero, Mylan, and Aurobindo Defendants also qualify as finished


                                             - 16 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 23 of 154 PageID: 1413




  and/or through its subsidiaries regularly conducts business throughout the United

  States and its territories and possessions. At all times material to this case, Teva

  has been engaged in the manufacturing, sale, and distribution of contaminated,

  adulterated, and/or misbranded generic VCDs in the United States.

              46.   Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a

  Delaware corporation, with its principal place of business at 400 Interpace

  Parkway, Parsippany, New Jersey 07054, and is a wholly owned subsidiary of

  Teva. At all times material to this case, Teva USA has been engaged in the

  manufacturing, sale, and distribution of contaminated, adulterated, and/or

  misbranded generic VCDs in the United States.

              47.   Actavis, LLC (“Actavis”) is a Delaware corporation with its principal

  place of business at 400 Interpace Parkway, Parsippany, New Jersey 07054, and is

  Teva’s wholly owned subsidiary. At all times material to this case, Actavis has

  been engaged in the manufacturing, sale, and distribution of contaminated

  Valsartan in the United States, including in the State of New Jersey.

              48.   Arrow Pharm Malta Ltd. (“Arrow”) is a foreign corporation

  headquartered at HF62 HalFar Industrial Estate, HalFar, BBG 300, Malta. Teva

  owns the entirety of Arrow, which on its own and/or through its parent company

  and subsidiaries regularly conducts business throughout the United States of


  dose Defendants, but the party allegations are listed above.


                                             - 17 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 24 of 154 PageID: 1414




  America and its territories and possessions. At all times material to this case,

  Arrow has been engaged in the manufacturing, sale, and distribution of

  contaminated, adulterated, and/or misbranded VCDs in the United States.

              49.   Actavis Pharma, Inc. (“Actavis Pharma”) is a Delaware corporation

  with its principal place of business at 400 Interpace Parkway, Parsippany, New

  Jersey 07054, and is Teva’s wholly owned subsidiary. At all times material to this

  case, Actavis Pharma has been engaged in the manufacturing, sale, and distribution

  of contaminated, adulterated, and/or misbranded VCDs in the United States.

              50.   Teva, Teva USA, Arrow, Actavis and Actavis Pharma are collectively

  referred to as the Teva Defendants in this Complaint.

                    2.    The Torrent Defendants
              51.   Defendant Torrent Private Limited (“Torrent”) is a foreign

  corporation with its principal place of business at Torrent House, Off. Ashram

  Road, Ahmedabad - 380009, Gujarat, India, and a United States headquarters at

  150 Allen Road, Suite 102 Basking Ridge, New Jersey 07920. Torrent on its own

  and/or through its subsidiaries regularly conducts business throughout the United

  States of America and its territories and possessions. At all times material to this

  case, Torrent has been engaged in the manufacturing, sale, and distribution of

  contaminated, adulterated, and/or misbranded VCDs in the United States.




                                             - 18 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 25 of 154 PageID: 1415




              52.   Defendant Torrent Pharmaceuticals, Ltd. (“Torrent Pharmaceuticals”)

  is a foreign corporation with its principal place of business at Torrent House, Off.

  Ashram Road, Ahmedabad - 380009, Gujarat, India, and a United States

  headquarters at 150 Allen Road, Suite 102 Basking Ridge, New Jersey 07920.

  Over seventy percent of Torrent Pharmaceuticals is owned by Torrent. Torrent

  Pharmaceuticals on its own and/or through its subsidiaries regularly conducts

  business throughout the United States and its territories and possessions. At all

  times material to this case, Torrent Pharmaceuticals has been engaged in the

  manufacturing, sale, and distribution of contaminated, adulterated, and/or

  misbranded VCDs in the United States.

              53.   Defendant Torrent Pharma, Inc. (“Torrent Pharma”) is a Delaware

  corporation with its principal place of business at 150 Allen Road, Suite 102

  Basking Ridge, New Jersey 07920. It is a wholly-owned subsidiary of Torrent

  Pharmaceuticals. At all times material to this case, Torrent Pharma has been

  engaged in the manufacturing, sale, and distribution of contaminated VCDs in the

  United States.

              54.   Torrent, Torrent Pharmaceuticals, and Torrent Pharma are referred to

  collectively as the Torrent Defendants in this Complaint.




                                             - 19 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 26 of 154 PageID: 1416




              D.    Retail Pharmacy Defendants

              55.   Retail pharmacies have supply arrangements with finished-dose

  manufacturers. They stand in direct contractual privity with consumers, insofar as

  retail pharmacies (be they brick-and-mortar or mail-order) are the entities that

  dispensed and received payments for the contaminated, adulterated, and/or

  misbranded VCDs for which consumers paid and consumed.

              56.   The following Defendants are collectively referred to as the

  “Pharmacy Defendants.”

                    1.    Walgreens
              57.   Defendant Walgreens Boots Alliance, Inc. (“Walgreens”) is a national

  retail pharmacy chain incorporated in the State of Delaware with its principal place

  of business located at 108 Wilmot Road, Deerfield, Illinois.

              58.   Walgreens is one of the retail pharmacy chains in the United States,

  offering retail pharmacy services and locations in all 50 states including the

  District of Columbia, Puerto Rico, and the U.S. Virgin Islands. As of August 31,

  2018, Walgreens operated 9,560 retail pharmacies across the United States, with

  78% of the U.S. population living within five 5 miles of a store location. In

  addition, Walgreens recently purchased an additional 1,932 store locations from

  rival Rite Aid Corporation, further consolidating the industry. Walgreens’ sales

  amounted to a staggering $98.4 billion in 2018, most of which are generated for




                                              - 20 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 27 of 154 PageID: 1417




  prescription sales. Walgreens accounts for nearly 20% of the U.S. market for retail

  prescription drug sales.

              59.   Walgreens is one of the largest purchasers of pharmaceuticals in the

  world, and according to its Form 10-K for 2018, the wholesaler

  AmerisourceBergen “supplies and distributes a significant of generic and branded

  pharmaceutical products to the [Walgreens] pharmacies.”

              60.   In or about 2017, Walgreens acquired control of Diplomat Pharmacy.

  “Walgreens,” as defined herein, includes any current or former Diplomat

  pharmacy.

              61.   Defendant Walgreens sold a large portion of the contaminated,

  adulterated, and/or misbranded VCDs to U.S. consumers during the class period as

  defined below.

                    2.    CVS
              62.   Defendant CVS Health Corporation (“CVS Health”) is a national

  retail pharmacy chain incorporated in Delaware with its principal place of business

  located at One CVS Drive, Woonsocket, Rhode Island.

              63.   As of March 31, 2019, Defendant CVS Health maintained

  approximately 9,900 retail pharmacy locations across the United States, making it

  one of the largest in the country. Defendant CVS Health also operates




                                              - 21 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 28 of 154 PageID: 1418




  approximately 1,100 walk-in medical clinics and a large pharmacy benefits

  management service with approximately 94 million plan members.

              64.   According to its 2018 Annual Report, Defendant CVS Health’s

  “Pharmacy Services” segment:

              65.   provides a full range of pharmacy benefit management (“PBM”)

  solutions, including plan design offerings and administration, formulary

  management, retail pharmacy network management services, mail order pharmacy,

  specialty pharmacy and infusion services, Medicare Part D services, clinical

  services, disease management services and medical spend management. The

  Pharmacy Services segment’s clients are primarily employers, insurance

  companies, unions, government employee groups, health plans, Medicare Part D

  prescription drug plans (“PDPs”), Medicaid managed care plans, plans offered on

  public health insurance exchanges and private health insurance exchanges, other

  sponsors of health benefit plans and individuals throughout the United States.

              66.   CVS Health’s Pharmacy Services segment generated U.S. sales of

  approximately $134.1 billion in 2018.

              67.   CVS Health’s Retail/LTC segment is responsible for the sale of

  prescription drugs and general merchandise. The Retail/LTC segment generated

  approximately $84 billion in U.S. sales in 2018, with approximately 75% of that

  attributed to the sale of pharmaceuticals. During 2018 the Retail/LTC segment



                                             - 22 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 29 of 154 PageID: 1419




  filled approximately 1.3 billion prescriptions on a 30-day equivalent basis. In

  December 2018, CVS’s share of U.S. retail prescriptions accounted for 26% of the

  United States retail pharmacy market.

              68.   In or about 2015, CVS Health acquired all of Target Corporation’s

  pharmacies. “CVS,” as defined herein, includes any current or former Target

  pharmacy.

              69.   In 2014, CVS Health and wholesaler Defendant Cardinal Health, Inc.

  (“Cardinal”) established a joint venture to source and supply generic

  pharmaceutical products through a generic pharmaceutical sourcing entity named

  Red Oak Sourcing, LLC (“Red Oak”), of which CVS Health and Cardinal each

  own fifty percent. Most or all of the valsartan-containing drugs purchased by CVS

  Health were acquired through this joint venture with Cardinal.

              70.   Defendant CVS Health sold a large portion of the contaminated,

  adulterated, and/or misbranded VCDs to U.S. consumers during the class period as

  defined below.

                    3.    Walmart

              71.   Defendant Walmart Stores, Inc. (“Wal-Mart”) is a Delaware

  corporation with its principal place of business in Bentonville, Arkansas.

              72.   According to Defendant Wal-Mart’s 2018 Form 10-K, Wal-Mart

  maintains approximately 4,769 retail locations in all fifty states nationwide and the



                                             - 23 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 30 of 154 PageID: 1420




  District of Columbia and Puerto Rico (including supercenters, discount stores, and

  neighborhood markets and other small format locations). Most or all of these

  locations have Wal-Mart health and wellness products and services, which includes

  prescription pharmaceutical services. There are another approximately 600 Sam’s

  Club locations across the United States, all or nearly all offering prescription

  pharmaceutical services.

              73.   Defendant Wal-Mart (including Sam’s Club) sold a large portion of

  the contaminated, adulterated, and/or misbranded VCDs to U.S. consumers across

  the country during the class period as defined below.

                    4.    Rite-Aid
              74.   Defendant Rite-Aid Corporation (“Rite-Aid”) is a Delaware

  corporation with its principal place of business in Camp Hill, Pennsylvania.

              75.   Defendant Rite-Aid sold a large portion of the contaminated,

  adulterated, and/or misbranded VCDs to U.S. consumers during the class period as

  defined below.

                    5.    Express Scripts
              76.   Defendant Express Scripts, Inc. is a corporation with its principal

  place of business at One Express Way, St. Louis, MO 63121. Defendant Express

  Scripts, Inc. is a subsidiary of Express Scripts Holding Company




                                              - 24 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 31 of 154 PageID: 1421




              77.   Defendant Express Scripts Holding Company is a corporation with its

  principal place of business at One Express Way, St. Louis, MO 63121.

              78.   Collectively, Express Scripts, Inc. and Express Scripts Holding

  Company are referred to as “Express Scripts.”

              79.   Express Scripts sold a large portion of the contaminated, adulterated,

  and/or misbranded VCDs to U.S. consumers during the class period as defined

  below.

                    6.    Kroger

              80.   Defendant The Kroger, Co., (“Kroger”) is a corporation, with its

  principal place of business at 1014 Vine Street, Cincinnati, OH 45202.

              81.   Defendant Kroger sold a large portion of the contaminated,

  adulterated, and/or misbranded VCDs to U.S. consumers during the class period as

  defined below.

                    7.    Albertsons
              82.   Defendant Albertsons Companies LLC (“Albertsons”) is a limited

  liability company with its principal place of business in Boise, Idaho.

              83.   Defendant Albertson sold a large portion of the contaminated,

  adulterated, and/or misbranded VCDs to U.S. consumers during the class period as

  defined below.




                                              - 25 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 32 of 154 PageID: 1422




                    8.    OptumRx

              84.   Defendant OptumRx is a Minnesota corporation with its principal

  place of business at 2300 Main Street, Irvine, CA 92614.

              85.   Defendant Optum, Inc. is a Minnesota corporation with its principal

  place of business at 11000 Optum Circle, Eden Prairie, MN 55344. Upon

  information and belief, Defendant Optum Rx is a wholly-owned subsidiary of

  Defendant Optum, Inc.

              86.   Defendants OptumRx and Optum, Inc. sold a large portion of the

  contaminated, adulterated, and/or misbranded VCDs to U.S. consumers during the

  class period as defined below.

                    9.    Humana Pharmacy

              87.   Defendant Humana Pharmacy, Inc. is a corporation with its principal

  place of business at 500 West Main Street, Louisville, KY 40202.

              88.   Defendant Humana Pharmacy, Inc. sold a large portion of the

  contaminated, adulterated, and/or misbranded VCDs to U.S. consumers during the

  class period as defined below.




                                             - 26 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 33 of 154 PageID: 1423




              E.    Wholesaler Defendants

              89.   Wholesalers are entities that purchase, among other things, drugs from

  finished-dose manufacturers and sell or provide those drugs to retail pharmacies

  and others.12

                    1.    Cardinal Health

              90.   Cardinal is an Ohio corporation with its principal place of business at

  7000 Cardinal Place, Dublin, Ohio 43017. Cardinal has been engaged in the

  manufacturing, sale, and distribution of contaminated, adulterated, and/or

  misbranded generic VCDs in the United States, including in the State of New

  Jersey.

              91.   Defendant Harvard Drug Group, L.L.C. (“Harvard”) is a Michigan

  limited liability company with its principal place of business at 17177 North Laurel

  Park, Suite 233, Livonia, Michigan 48152. It is a wholly-owned subsidiary of

  Cardinal. At all times material to this case, Harvard has been engaged in the

  manufacturing, sale, and distribution of contaminated, adulterated, and/or

  misbranded VCDs in the United States, including in the State of New Jersey.

              92.   Defendant Major Pharmaceuticals, Inc. (“Major”) is a corporation

  with its principal place of business at 17177 North Laurel Park, Suite 233, Livonia,



   It is believed that three wholesalers comprise at least 90% of the wholesale drug
  12

  market, and, likely were the entities that distributed the contaminated, adulterated,
  misbranded, and/or unapproved VCDs.


                                              - 27 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 34 of 154 PageID: 1424




  Michigan 48152. Major is a wholly-owned subsidiary of Harvard. At all times

  material to this case, Major has been engaged in the manufacturing, sale, and

  distribution of contaminated, adulterated, and/or misbranded VCDs in the United

  States, including in the State of New Jersey.

              93.   Cardinal, Harvard, and Major are collectively referred to as the

  Cardinal Defendants in this Complaint.

                    2.    McKesson
              94.   Defendant McKesson Corporation (“McKesson”) is a Delaware

  corporation with its principal place of business in San Francisco, California.

  McKesson distributes pharmaceuticals to retail pharmacies and institutional

  providers to customers in all 50 states. McKesson – either directly or through a

  subsidiary or affiliated – distributed contaminated, adulterated, and/or misbranded

  VCDs in the United States, including in the State of New Jersey.

                    3.    AmerisourceBergen
              95.   Defendant AmerisourceBergen Corporation (“Amerisource”) a

  Delaware corporation with its principal place of business in Chesterbrook,

  Pennsylvania. Amerisource distributes pharmaceuticals to retail pharmacies and

  institutional providers to customers in all 50 states. Amerisource – either directly

  or through a subsidiary or affiliated – distributed contaminated, adulterated, and/or

  misbranded VCDs in the United States, including in the State of New Jersey.




                                              - 28 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 35 of 154 PageID: 1425




              F.    Repackager and /Relabeler Defendants

              96.   Drug repackagers and relabelers purchase or obtain drugs from

  manufacturers or wholesalers, and then repackage and/or relabel the drugs in small

  quantities for sale to pharmacies, doctors, or others.

              97.   Defendant A-S Medication Solutions, LLC (“A-S Medication”) is a

  Nebraska corporation with its principal place of business at 224 North Park

  Avenue, Fremont, NE 68025. A-S Medication is a repackaging company and is

  listed as the recalling firm for certain batches of VCDs manufactured by Teva and

  Prinston, with the active pharmaceutical ingredient (“API”) from ZHP. A-S

  Medication sold contaminated, adulterated, and/or misbranded VCDs during the

  class period.

              98.   Defendant Bryant Ranch Prepack, Inc. (“Bryant”) is a California

  corporation with its principal place of business at 1919 N. Victory Place Burbank,

  CA 91504. Bryant is a repackager for the Teva Defendants, and sold API from

  ZHP. Bryant sold contaminated, adulterated, and/or misbranded VCDs during the

  class period.

              99.   Defendant H J Harkins Co., Inc., dba Pharma Pac (“Harkins”) is a

  California corporation, with its principal place of business at 1400 West Grand

  Avenue, Suite F, Grover Beach, CA, 93433. Harkins is a repackager for VCDs




                                             - 29 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 36 of 154 PageID: 1426




  manufactured by Prinston, which contained API from ZHP. Harkins sold

  contaminated, adulterated, and/or misbranded VCDs during the class period.

              100. Defendant RemedyRepack, Inc. (“Remedy”) is a Pennsylvania

  corporation, with its principal place of business at 625 Kolter Drive, Suite 4,

  Indiana, PA 15701. Remedy is a repackager for VCDs manufactured by Prinston

  and by Torrent Pharmaceuticals, with API coming from ZHP. Remedy sold

  contaminated, adulterated, and/or misbranded VCDs during the class period.

              101. Defendant Northwind Pharmaceuticals (“Northwind”) is an Indiana

  corporation with its principal place of business at 9402 Uptown Drive, Suite 1100,

  Indianapolis, IN, 46256. Northwind is also a repackager for the Teva Defendants.

  Northwind sold contaminated, adulterated, and/or misbranded VCDs during the

  class period.

              102. Defendant NuCare Pharmaceuticals, Inc. (“NuCare”) is a California

  corporation with its principal place of business at 622 West Katella Avenue,

  Orange, CA 92867. NuCare sold contaminated, adulterated, and/or misbranded

  VCDs during the class period.

              103. Defendant Preferred Pharmaceuticals, Inc. (“Preferred”) is a

  California corporation with its principal place of business at 1250 North Lakeview

  Ave., Unit O, Anaheim CA 92807. Preferred is a repackager for VCDs




                                             - 30 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 37 of 154 PageID: 1427




  manufactured by the Hetero Defendants. Preferred sold contaminated, adulterated,

  and/or misbranded VCDs during the class period.

              104. Defendant AvKARE, Inc. (“AvKARE”) is a Tennessee corporation

  with its principal place of business at 615 N 1st Street, Pulaski, TN 38478-2403.

  AvKARE, serves as a repackager for the Hetero Defendants, as well as the Teva

  Defendants. Upon information and belief, AvKARE are sold contaminated,

  adulterated, and/or misbranded VCDs during the class period.

              G.    True Names / John Doe Defendants 1-50

              105. The true names, affiliations, and/or capacities, whether individual,

  corporate, partnership, associate, governmental, or otherwise, of John Does 1

  through 50 are unknown to Plaintiffs at this time. Plaintiffs therefore sue these

  defendants using fictitious names. Each John Doe proximately caused damages to

  Plaintiffs as alleged below, and each John Doe is liable to Plaintiffs for the acts and

  omissions alleged below as well as the resulting damages. Plaintiffs will amend

  this Master Class Complaint to allege the true names and capacities of the John

  Does when evidence reveals their identities.

              106. At all times relevant to this Master Class Complaint, each of the John

  Does was the agent, servant, employee, affiliate, and/or joint venturer of the other

  co-defendants and other John Does. Moreover, each Defendant and each John Doe




                                              - 31 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 38 of 154 PageID: 1428




  acted in the full course, scope, and authority of that agency, service, employment,

  and/or joint venture.

                             III.   JURISDICTION AND VENUE

              107. This Court has original jurisdiction pursuant to the Class Action

  Fairness Act, 28 U.S.C. § 1332(d), because (a) at least one member of the proposed

  class is a citizen of a state different from that of Defendants, (b) the amount in

  controversy exceeds $5,000,000, exclusive of interest and costs, (c) the proposed

  class consists of more than 100 class members, and (d) none of the exceptions

  under the subsection apply to this action.

              108. This Court has personal jurisdiction over Defendants pursuant to

  28 U.S.C. § 1407, and because Defendants have sufficient minimum contacts in

  New Jersey, and because Defendants have otherwise intentionally availed

  themselves of the markets within New Jersey through their business activities, such

  that the exercise of jurisdiction by this Court is proper and necessary.

              109. Venue is proper in this District on account of the MDL consolidation

  pursuant to 28 U.S.C. § 1407 and because Defendants reside in this District,

  28 U.S.C. § 1391(b)(1); “a substantial part of the events or omissions giving rise to

  the claim occurred” in this District, 28 U.S.C. § 1391(b)(2); and Defendants are

  subject to the personal jurisdiction of this Court, 28 U.S.C. § 1391(b)(3).




                                              - 32 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 39 of 154 PageID: 1429




                              IV.   FACTUAL ALLEGATIONS

              A.    Generic Drugs Must Be Chemically the Same as Branded Drug
                    Equivalents
              110. According to the FDA, “[a] generic drug is a medication created to be

  the same as an already marketed brand-name drug in dosage form, safety, strength,

  route of administration, quality, performance characteristics, and intended use.

  These similarities help to demonstrate bioequivalence, which means that a generic

  medicine works in the same way and provides the same clinical benefit as its

  brand-name version. In other words, you can take a generic medicine as an equal

  substitute for its brand-name counterpart.”13

              111. While brand-name medications undergo a more rigorous review

  before being approved, generic manufacturers are permitted to submit an ANDA,

  which only requires a generic manufacturer to demonstrate that the generic

  medicine is the same as the brand name version in the following ways:

                    a.    The active ingredient(s) in the generic medicine is/are the same

  as in the brand-name drug/innovator drug.




  13
    FDA, GENERIC DRUGS: QUESTIONS & ANSWERS,
  https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm
  100100.htm (last visited June135, 2019) (emphasis in original).


                                              - 33 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 40 of 154 PageID: 1430




                    b.    The generic medicine has the same strength, use indications,

  form (such as a tablet or an injectable), and route of administration (such as oral or

  topical).

                    c.    The inactive ingredients of the generic medicine are acceptable.

                    d.    The generic medicine is manufactured under the same strict

  standards as the brand-name medicine.

                    e.    The container in which the medicine will be shipped and sold is

  appropriate, and the label is the same as the brand-name medicine’s label. 14

              112. The drugs ingested by Plaintiffs were approved by the FDA, based

  upon Defendants’ representations that they met the above criteria.

              113. ANDA applications do not require drug manufacturers to repeat

  animal studies or clinical research on ingredients or dosage forms already approved

  for safety and effectiveness.15

              114. Further, because generic drugs are supposed to be nearly identical to

  their brand-name counterparts, they are also supposed to have the same risks and

  benefits. 16


  14
     FDA, GENERIC DRUG FACTS,
  https://www.fda.gov/Drugs/ResourcesForYou/Consumers/BuyingUsingMedicineS
  afely/GenericDrugs/ucm167991.htm (last visited June 13, 2019).
  15
     FDA, GENERIC DRUGS: QUESTIONS & ANSWERS,
  https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm
  100100.htm (last visited June 13, 2019).
  16
       Id.


                                              - 34 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 41 of 154 PageID: 1431




              B.    Misbranded and Adulterated or Misbranded Drugs

              115. The manufacture of any adulterated or misbranded drug is prohibited

  under federal law. 17

              116. The introduction into commerce of any misbranded or adulterated or

  misbranded drug is similarly prohibited.18

              117. Similarly, the receipt in interstate commerce of any adulterated or

  misbranded or misbranded drug is also unlawful.19

              118. Among the ways a drug may be adulterated and/or misbranded are:

                    a.    “if it has been prepared, packed, or held under insanitary

  conditions whereby it may have been contaminated with filth, or whereby it may

  have been rendered injurious to health;”20

                    b.    “if … the methods used in, or the facilities or controls used for,

  its manufacture, processing, packing, or holding do not conform to or are not

  operated or administered in conformity with current good manufacturing

  practice…as to safety and has the identity and strength, and meets the quality and

  purity characteristics, which it purports or is represented to possess;”21




  17
     21 U.S.C. § 331(g).
  18
     21 U.S.C. § 331(a).
  19
     21 U.S.C. § 331(c).
  20
     21 U.S.C. § 351(a)(2)(A).
  21
     21 U.S.C. § 351(a)(2)(B).


                                              - 35 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 42 of 154 PageID: 1432




                   c.    “If it purports to be or is represented as a drug the name of

  which is recognized in an official compendium, and … its quality or purity falls

  below, the standard set forth in such compendium. …” 22

                   d.    “If … any substance has been (1) mixed or packed therewith so

  as to reduce its quality or strength or (2) substituted wholly or in part therefor.”23

              119. A drug is misbranded:

                   a.    “If its labeling is false or misleading in any particular.” 24

                   b.    “If any word, statement, or other information required…to

  appear on the label or labeling is not prominently placed thereon…in such terms as

  to render it likely to be read and understood by the ordinary individual under

  customary conditions of purchase and use.” 25

                   c.    If the labeling does not contain, among other things, “the

  proportion of each active ingredient…”26

                   d.    “Unless its labeling bears (1) adequate directions for use; and

  (2) such adequate warnings … against unsafe dosage or methods or duration of




  22
     21 U.S.C. § 351(b).
  23
     21 U.S.C. § 351(d).
  24
     21 U.S.C. § 352(a)(1).
  25
     21 U.S.C. § 352(c).
  26
     21 U.S.C. § 352(e)(1)(A)(ii)


                                              - 36 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 43 of 154 PageID: 1433




  administration or application, in such manner and form, as are necessary for the

  protection of users. …” 27

                    e.    “If it purports to be a drug the name of which is recognized in

  an official compendium, unless it is packaged and labeled as prescribed therein.”28

                    f.    “if it is an imitation of another drug;”29

                    g.    “if it is offered for sale under the name of another drug.”30

                    h.    “If it is dangerous to health when used in the dosage or manner,

  or with the frequency or duration prescribed, recommended, or suggested in

  the labeling thereof.”31

                    i.    If the drug is advertised incorrectly in any manner; 32 or

                    j.    If the drug’s “packaging or labeling is in violation of an

  applicable regulation…” 33

              120. As articulated in this Complaint, Defendants’ unapproved drug was

  adulterated and/or misbranded as a result of contamination with NDMA and

  NDEA, which was not approved, and was not disclosed.



  27
     21 U.S.C. § 352(f).
  28
     21 U.S.C. § 352(g).
  29
     21 U.S.C. § 352(i)(2).
  30
     21 U.S.C. § 352(i)(3).
  31
     21 U.S.C. § 352(j).
  32
     21 U.S.C. § 352(n).
  33
     21 U.S.C. § 352(p).


                                               - 37 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 44 of 154 PageID: 1434




              C.    The Drugs Ingested by Plaintiffs Were Not Valsartan, But New,
                    Unapproved VCDs
              121. The FDA’s website provides the definition for a drug:

                    The Federal Food Drug and Cosmetic Act (FD&C Act)
                    and FDA regulations define the term drug, in part, by
                    reference to its intended use, as “articles intended for use
                    in the diagnosis, cure, mitigation, treatment, or
                    prevention of disease” and “articles (other than food)
                    intended to affect the structure or any function of the
                    body of man or other animals.” Therefore, almost any
                    ingested or topical or injectable product that, through its
                    label or labeling (including internet websites,
                    promotional pamphlets, and other marketing material), is
                    claimed to be beneficial for such uses will be regulated
                    by FDA as a drug. The definition also includes
                    components of drugs, such as active pharmaceutical
                    ingredients. 34
              122. 21 C.F.R. § 210.3(b)(7) defines an “active ingredient” in a drug as

  “any component that is intended to furnish pharmacological activity or other direct

  effect in the diagnosis, cure, mitigation, treatment, or prevention of disease, or to

  affect the structure or any function of the body of man or other animals. The term

  includes those components that may undergo chemical change in the manufacture

  of the drug product and be present in the drug product in a modified form intended

  to furnish the specified activity or effect.”




  34
    FDA, HUMAN DRUGS,
  https://www.fda.gov/ForIndustry/ImportProgram/ImportBasics/RegulatedProducts/
  ucm511482.htm#drug (last visited June 13, 2019).


                                               - 38 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 45 of 154 PageID: 1435




              123. NDMA and NDEA both cause cellular and genetic injury triggering

  genetic mutations in humans that can ultimately develop into cancer. These injuries

  affect the structure of the human body, and thus, NDMA and NDEA are, by

  definition, active ingredients in a drug.

              124. FDA further requires that whenever a new active ingredient is added

  to a drug, the drug becomes an entirely new drug, necessitating a submission of a

  New Drug Application by the manufacturer. Absent such an application, followed

  by a review and approval by the FDA, this new drug remains a distinct,

  unapproved product. 35

              125. This new and unapproved drug with additional active ingredients

  (such as nitrosamines in the subject VCDs) cannot be required to have the same

  label as the brand-name drug, as the two products are no longer the same.

              126. At the very least and alternatively, drugs contaminated with different

  and dangerous ingredients than their brand-name counterparts are adulterated or

  misbranded under federal law, and the sale or introduction into commerce of

  adulterated or misbranded drugs is illegal.36



  35
     See 21 C.F.R. § 310.3(h).
  36
     See generally Department of Justice, Generic Drug Manufacturer Ranbaxy
  Pleads Guilty and Agrees to Pay $500 Million to Resolve False Claims
  Allegations, cGMP Violations and False Statements to the FDA (May 13, 2013),
  https://www.justice.gov/opa/pr/generic-drug-manufacturer-ranbaxy-pleads-guilty-
  and-agrees-pay-500-million-resolve-false.


                                              - 39 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 46 of 154 PageID: 1436




              127. Because the VCDs ingested by Plaintiffs were never approved or even

  reviewed by the FDA, the FDA never conducted an assessment of safety or

  effectiveness for these drugs. Further, if such as assessment were performed, the

  drugs would not have been approved with the NDMA and NDEA contamination.

              128. The inclusion of additional active ingredients (NDMA and NDEA),

  and potentially other deviations from Defendants’ ANDA approvals rendered

  Defendants’ VCDs unapproved, adulterated, misbranded drugs that are distinct

  from the FDA-approved generic valsartan.

              129. Plaintiffs reference federal law in this Complaint not in any attempt to

  enforce it, but to demonstrate that their state-law tort claims do not impose any

  additional obligations on Defendants, beyond what is already required of them

  under federal law.

              D.    Defendants Made False Statements in the Labeling of its VCDs
              130. A manufacturer is required to give adequate directions for the use of a

  pharmaceutical drug such that a “layman can use a drug safely and for the purposes

  for which it is intended,”37 and conform to requirements governing the appearance

  of the label.38




  37
     21 C.F.R. § 201.5.
  38
     21 C.F.R. § 801.15.


                                              - 40 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 47 of 154 PageID: 1437




              131. “Labeling” encompasses all written, printed or graphic material

  accompanying the drug or device,39 and therefore broadly encompasses nearly

  every form of promotional activity, including not only “package inserts” but also

  advertising.

              132. “Most, if not all, labeling is advertising. The term ‘labeling’ is defined

  in the FDCA as including all printed matter accompanying any article. Congress

  did not, and we cannot, exclude from the definition printed matter which

  constitutes advertising.” 40

              133. If a manufacturer labels a drug but omits ingredients, that renders the

  drug misbranded. 41

              134. In addition, by referring to their drugs as “valsartan” or “valsartan

  HCT” or “amlodipine-valsartan” or “amlodipine-valsartan HCT” Defendants were

  making false statements regarding their VCDs.

              135. Because NDMA and/or NDEA were not disclosed by Defendants as

  ingredients in the VCDs ingested by Plaintiffs, the Defendants failed to warn

  consumers and physicians of the true ingredients, and the subject drugs were

  misbranded.




  39
     Id.; 65 Fed. Reg. 14286 (March 16, 2000).
  40
     U.S. v. Research Labs., 126 F.2d 42, 45 (9th Cir. 1942).
  41
     21 C.F.R. § 201.6; 201.10.


                                               - 41 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 48 of 154 PageID: 1438




              136. It is unlawful to introduce a misbranded drug into interstate

  commerce. 42 Thus, the VCDs ingested by individual Plaintiffs were unlawfully

  distributed and sold.

              E.    The Generic Drug Supply Chain in the United States
              137. The generic drug supply chain from manufacturer to end consumer

  involves several groups of actors and links.

              138. At the top of the supply chain are generic drug manufacturers (and

  whomever they contract with to manufacture components of pharmaceuticals

  including, for example, the active pharmaceutical ingredient manufacturer

  (“API”)). Generic drug manufacturers may sell to other manufacturers or to so-

  called repackagers or labelers who sell a particular generic drug formulation.

              139. Wholesalers in turn purchase bulk generic drug product from the

  generic manufacturers and/or labelers and repackager entities. The wholesaler

  market is extremely concentrated, with three entities holding about 92% of the

  wholesaler market: Cardinal Health, Inc.; McKesson Corporation; and

  Amerisource Bergen Corporation.

              140. Wholesalers sell the generic drug products they acquire to retail

  pharmacies, who sell them to patients with prescriptions in need of fulfillment. The

  retail pharmacy market is also dominated by several major players.


  42
       21 U.S.C. § 331(a).


                                              - 42 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 49 of 154 PageID: 1439




              F.    Background on Current Good Manufacturing Practices
                    (“cGMPs”)
              141. Under federal law, pharmaceutical drugs must be manufactured in

  accordance with “current Good Manufacturing Practices” (“cGMPs”) to ensure

  they meet safety, quality, purity, identity, and strength standards. See 21 U.S.C.

  § 351(a)(2)(B).

              142. 21 C.F.R. § 210.1(a) states that the cGMPs establish “minimum

  current good manufacturing practice for methods to be used in, and the facilities or

  controls to be used for, the manufacture, processing, packing, or holding of a drug

  to assure that such drug meets the requirements of the act as to safety, and has the

  identity and strength and meets the quality and purity characteristics that it

  purports or is represented to possess.” In other words, entities at all phases of the

  design, manufacture, and distribution chain are bound by these requirements.

              143. The FDA’s cGMP regulations are found in 21 C.F.R. Parts 210 and

  211. These detailed regulations set forth minimum standards regarding:

  organization and personnel (Subpart B); buildings and facilities (Subpart C);

  equipment (Subpart D); control of components and drug product containers and

  closures (Subpart E); production and process controls (Subpart F); packaging and

  label controls (Subpart G); holding and distribution (Subpart H); laboratory

  controls (Subpart I); records and reports (Subpart J); and returned and salvaged

  drug products (Subpart K). The FDA has worldwide jurisdiction to enforce these


                                            - 43 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 50 of 154 PageID: 1440




  regulations if the facility is making drugs intended to be distributed in the United

  States.

              144. Any drug not manufactured in accordance with cGMPs is deemed

  “adulterated and/or misbranded” or “misbranded” and may not be distributed or

  sold in the United States. See 21 U.S.C. §§ 331(a), 351(a)(2)(B). States have

  enacted laws adopting or mirroring these federal standards.

              145. Per federal law, cGMPs include “the implementation of oversight and

  controls over the manufacture of drugs to ensure quality, including managing the

  risk of and establishing the safety of raw materials, materials used in the

  manufacturing of drugs, and finished drug products.” 21 U.S.C. § 351(j).

  Accordingly, it is a cGMP violation for a manufacturer to contract out prescription

  drug manufacturing without sufficiently ensuring continuing quality of the

  subcontractors’ operations.

              146. FDA regulations require a “quality control unit” to independently test

  drug product manufactured by another company on contract:

              147. There shall be a quality control unit that shall have the responsibility

  and authority to approve or reject all components, drug product containers,

  closures, in-process materials, packaging material, labeling, and drug products, and

  the authority to review production records to assure that no errors have occurred

  or, if errors have occurred, that they have been fully investigated. The quality



                                               - 44 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 51 of 154 PageID: 1441




  control unit shall be responsible for approving or rejecting drug products

  manufactured, processed, packed, or held under contract by another company.

  21 C.F.R. § 211.22(a).

              148. Indeed, FDA regulations require a drug manufacturer to have “written

  procedures for production and process control designed to assure that the drug

  products have the identity, strength, quality, and purity they purport or are

  represented to possess.” 21 C.F.R. § 211.100.

              149. A drug manufacturer’s “[l]aboratory controls shall include the

  establishment of scientifically sound and appropriate specifications, standards,

  sampling plans, and test procedures designed to assure that components, drug

  product containers, closures, in-process materials, labeling, and drug products

  conform to appropriate standards of identity, strength, quality, and purity.”

  21 C.F.R. § 211.160.

              150. “Laboratory records shall include complete data derived from all tests

  necessary to assure compliance with established specifications and standards,

  including examinations and assays” and a “statement of the results of tests and how

  the results compare with established standards of identity, strength, quality, and

  purity for the component, drug product container, closure, in-process material, or

  drug product tested.” 21 C.F.R. § 211.194.




                                              - 45 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 52 of 154 PageID: 1442




              G.    The Generic Drug Approval Framework

              151. The Drug Price Competition and Patent Term Restoration Act of 1984

  – more commonly referred to as the Hatch-Waxman Act – is codified at 21 U.S.C.

  § 355(j).

              152. The stated purpose of Hatch-Waxman is to strike a balance between

  rewarding genuine innovation and drug discovery by affording longer periods of

  brand drug marketing exclusivity while at the same time encouraging generic

  patent challenges and streamlining generic drug competition so that consumers

  gain the benefit of generic drugs at lower prices as quickly as possible.

              153. Brand drug companies submitting a New Drug Application (“NDA”)

  are required to demonstrate clinical safety and efficacy through well-designed

  clinical trials. 21 U.S.C. § 355 et seq.

              154. By contrast, generic drug companies submit an ANDA. Instead of

  demonstrating clinical safety and efficacy, generic drug companies need only

  demonstrate bioequivalence to the brand or reference listed drug (“RLD”).

  Bioequivalence is the “absence of significant difference” in the pharmacokinetic

  profiles of two pharmaceutical products. 21 C.F.R. § 320.1(e).

                    1.    ANDA Applications Must Demonstrate Bioequivalence

              155. The bioequivalence basis for ANDA approval is premised on the

  generally accepted proposition that equivalence of pharmacokinetic profiles of two




                                             - 46 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 53 of 154 PageID: 1443




  drug products is evidence of therapeutic equivalence. In other words, if (1) the

  RLD is proven to be safe and effective for the approved indication through well-

  designed clinical studies accepted by the FDA, and (2) the generic company has

  shown that its ANDA product is bioequivalent to the RLD, then (3) the generic

  ANDA product must be safe and effective for the same approved indication as the

  RLD.

              156. As part of its showing of bioequivalence pursuant to 21 C.F.R.

  § 314.50(d), the ANDA must also contain specific information establishing the

  drug’s stability, including:

                    a full description of the drug’s substance, including its
                    physical and chemical characteristics and stability; and
                    the specifications necessary to ensure the identify
                    strength, quality and purity of the drug substance and the
                    bioavailability of the drug products made from the
                    substance, including, for example, tests, analytical
                    procedures, and acceptance criteria relating to stability.
              157. Generic drug manufacturers have an ongoing federal duty of sameness

  in their products. Under 21 U.S.C. § 355(j), the generic manufacturer must show

  the following things as relevant to this case: the active ingredient(s) are the same as

  the RLD, § 355(j)(2)(A)(ii); and, that the generic drug is “bioequivalent” to the

  RLD and “can be expected to have the same therapeutic effect,” id. at (A)(iv). A

  generic manufacturer (like a brand manufacturer) must also make “a full statement




                                               - 47 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 54 of 154 PageID: 1444




  of the composition of such drug” to the FDA. Id. at (A)(vi); see also

  § 355(b)(1)(C).

              158. A generic manufacturer must also submit information to show that the

  “labeling proposed for the new drug is the same as the labeling approved for the

  [RLD][.]” 21 U.S.C. § 355(j)(2)(A)(v).

                    2.    ANDA Applications Must Provide Information About the
                          Manufacturing Plants and Processes
              159. The ANDA application must also include information about the

  manufacturing facilities of the product, including the name and full address of the

  facilities, contact information for an agent of the facilities, and the function and

  responsibility of the facilities.

              160. The ANDA application must include a description of the

  manufacturing process and facility and the manufacturing process flow chart

  showing that there are adequate controls to ensure the reliability of the process.

              161. Furthermore, the ANDA application must contain information

  pertaining to the manufacturing facility’s validation process, which ensures that the

  manufacturing process produces a dosage that meets product specifications.

                    3.    ANDA Applications Must Comply with cGMPs
              162. Additionally, ANDA applications must include certain representations

  pertaining to compliance with cGMPs.




                                             - 48 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 55 of 154 PageID: 1445




              163. The ANDA application is required to contain cGMP certifications for

  both the ANDA applicant itself, and also and the drug product manufacturer (if

  they are different entities).

                    4.    ANDA Approval is Contingent upon Continuing
                          Compliance with ANDA Representations of Sameness

              164. Upon granting final approval for a generic drug, the FDA will

  typically state that the generic drug is “therapeutically equivalent” to the branded

  drug. The FDA codes generic drugs as “A/B rated” to the RLD43 branded drug.

  Pharmacists, physicians, and patients can expect such generic drugs to be

  therapeutically interchangeable with the RLD, and generic manufacturers expressly

  warrant as much through the inclusion of the same labeling as the RLD delivered

  to consumers in each prescription of its generic products. Further, by simply

  marketing generic drugs pursuant to the brand-name drug’s label under the generic

  name (e.g., valsartan or valsartan HCT), generic manufacturers warrant that the

  generic drug is therapeutically equivalent to the brand-name drug.




  43
     The FDA’s Drug Glossary defines an RLD as follows: “A Reference Listed
  Drug (RLD) is an approved drug product to which new generic versions are
  compared to show that they are bioequivalent. A drug company seeking approval
  to market a generic equivalent must refer to the Reference Listed Drug in
  its Abbreviated New Drug Application (ANDA). By designating a single reference
  listed drug as the standard to which all generic versions must be shown to be
  bioequivalent, FDA hopes to avoid possible significant variations among generic
  drugs and their brand name counterpart.”


                                             - 49 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 56 of 154 PageID: 1446




              165. If a generic drug manufacturer ceases to manufacture a drug that

  meets all terms of its ANDA approval, or in other words, when the drug is not the

  same as its corresponding brand-name drug, then the manufacturer has created an

  entirely new and unapproved drug.

              166. If a generic drug manufacturer ceases to manufacture a drug that

  meets all terms of its ANDA approval, or in other words, when the drug is not the

  same as its corresponding brand-name drug, the generic manufacturer may no

  longer rely on the brand-name drug’s labeling.

              167. According to the FDA, there are at least sixteen ANDAs approved for

  generic DIOVAN, nine for generic DIOVAN HCT, nine for generic EXFORGE,

  and five for generic EXFORGE HCT.

              H.    Approval of ANDAs Related to Valsartan

                    1.     DIOVAN and EXFORGE Background

              168. Valsartan is a potent, orally active nonpeptide tetrazole derivative

  which causes a reduction in blood pressure, and is used in the treatment of

  hypertension, heart failure, and post-myocardial infarction. Millions of American

  consumers use VCDs for the treatment of these medical conditions.

              169. Valsartan and its combination therapy are the generic versions of the

  DIOVAN and DIOVAN HCT, which were marketed in tablet form by Novartis

  AG (“Novartis”) beginning in July 2001 (in tablet form) and March 1998,




                                               - 50 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 57 of 154 PageID: 1447




  respectively, upon approval by the FDA. Valsartan’s combination therapy with

  amlodipine, as well as the combination therapy of valsartan, amlodipine and

  hydrochlorothiazide, are the generic versions of Novartis’s branded products

  EXFORGE and EXFORGE HCT. Novartis received the FDA’s approval for

  EXFORGE in June 2007 and for EXFORGE HCT in April 2009.

              170. These Valsartan based branded drugs proved to be blockbuster

  products for Novartis. Globally, DIOVAN and DIOVAN HCT generated $5.6

  billion in sales in 2011 according to Novartis’s Form 20-F for that year, of which

  $2.33 billion was from the United States. The same year, EXFORGE and

  EXFORGE HCT had $325,000,000 in U.S. sales and $884,000,000 globally.

              171. DIOVAN’s, DIOVAN HCT’s, EXFORGE’s, and EXFORGE HCT’s

  FDA-approved labels specify the active and inactive ingredients. None of the

  contaminants at issue here (including NDMA, NDEA, or other nitrosamines) are

  FDA-approved ingredients of DIOVAN, DIOVAN HCT, EXFORGE, or

  EXFORGE HCT. Nor are any of these contaminants FDA-approved ingredients of

  any generic valsartan-containing product approved pursuant to an ANDA.

              172. Novartis’s DIOVAN and EXFORGE patents expired in September

  2012. Defendant Mylan launched a DIOVAN HCT generic in or about September

  2012 when its valsartan HCT ANDA was approved by the FDA. Generic versions

  of the other drugs followed in the intervening years.



                                            - 51 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 58 of 154 PageID: 1448




                    2.    ANDA Applications for Generic Valsartan

              173. Almost a full decade before the DIOVAN patents were set to expire,

  generic drug manufacturers started filing ANDA applications for their own generic

  versions of the Valsartan drug.

              174. Hatch-Waxman rewards the first generic company to file a

  substantially complete ANDA containing a Paragraph IV certification with a 180-

  day period of marketing exclusivity. 21 U.S.C. § 355(j)(5)(B)(iv). The 180-day

  exclusivity period is triggered upon either a first commercial marketing of the drug

  (including of the RLD) by the 180-day exclusivity holder or the date on which a

  court has entered a judgment finding that the patent subject to the Paragraph IV

  certification is invalid, unenforceable, or not infringed.

              175. On December 24, 2004, Ranbaxy Labs (“Ranbaxy”) filed the first

  ANDA application for Valsartan (the generic equivalent of the DIOVAN product).

              176. On January 7, 2005, Teva filed the second ANDA application for

  Valsartan (the generic equivalent of the DIOVAN product), for which it received

  tentative approval on January 7, 2005.

              177. On September 15, 2008, Mylan filed an ANDA application for

  Valsartan (the generic equivalent of the DIOVAN product).

              178. Upon information and belief, in the intervening years after these three

  initial ANDA applications, all other Defendants filed ANDA applications for either



                                              - 52 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 59 of 154 PageID: 1449




  Valsartan (the generic equivalent of the DIOVAN product), Valsartan

  hydrochlorothiazide (the generic equivalent of the DIOVAN HCT product),

  Valsartan Amlodipine (the generic equivalent of the EXFORGE product), and

  Valsartan Amlodipine Hydrochlorothiazide (the generic equivalent of the

  EXFORGE HCT product).

              179. Despite the number of ANDAs that had been filed as early as 2004,

  when DIOVAN’s patent expired in 2012, no generic entered the market.

              180. As the first to have filed their ANDA application in December of

  2004, Ranbaxy was entitled to exclusivity, and as such, no other ANDAs would be

  approved until Ranbaxy received final approval.

              181. Defendants Mylan and Teva were among those who had tentative

  approval and were ready to launch their generic DIOVAN Product upon expiration

  of the DIOVAN patent in 2012.

              182. Indeed, Defendant Mylan launched its generic DIOVAN HCT

  product, for which it had filed an ANDA and received approval, on September 21,

  2012, the same day the DIOVAN patent was set to expire.

              183. After delaying its approval due to gross manufacturing defects

  plaguing Ranbaxy’s Indian API manufacturing facilities, the FDA finally approved

  Ranbaxy’s generic Valsartan in June of 2014.




                                             - 53 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 60 of 154 PageID: 1450




              184. Six months later, after Ranbaxy’s period of exclusivity expired,

  Mylan’s generic DIOVAN product launched on January 5, 2015, and Teva’s

  generic VCDs launched January 6, 2015. The entry of the rest of the generic

  equivalents of these drugs followed thereafter.

              185. Par Pharmaceuticals received approval of the first generic EXFORGE

  in September 2014, and Teva received approval of the first generic EXFORGE

  HCT in December 2014. The entry of the rest of the generic equivalents of these

  drugs followed thereafter.

              I.    Starting as Early as 2007, Defendants Were Actively Violating
                    cGMPs in Their Foreign Manufacturing Facilities
              186. For some time, Defendants have known that generic drugs

  manufactured overseas, particularly in China and India, were found or suspected to

  be less safe and effective than their branded equivalents or domestically-made

  generics due to their grossly inadequate manufacturing processes, procedures and

  compliance with cGMPs.

              187. Defendants’ foreign manufacturing operations were no exception to

  this.

                    1.    ZHP’s Inadequate Manufacturing Processes Results in
                          Adulterated, Misbranded VCDs

              188. ZHP has Active Pharmaceutical Ingredient (“API”) manufacturing

  facilities located in Linhai City, Zhejiang Province, China. According to ZHP’s




                                              - 54 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 61 of 154 PageID: 1451




  website, ZHP was one of the first Chinese companies approved to sell generic

  drugs in the United States, and it remains one of China’s largest exporters of

  pharmaceuticals to the United States and the European Union.

              189. ZHP serves as a contract API manufacturer of numerous defendants’

  VCDs as set forth supra at Section II, and Defendants thus have a quality

  assurance obligation with respect to ZHP’s processes and finished products as set

  forth above pursuant to federal law.

              190. ZHP has a history of deviations from FDA’s cGMP standards that

  began almost as soon as ZHP was approved to export pharmaceuticals to the

  United States.

              191. On or about March 27-30, 2007, the FDA inspected ZHP’s Xunqiao

  Linhai City facilities. That inspection revealed “deviations from current good

  manufacturing processes (CGMP)” at the facility. Those deviations supposedly

  were later corrected by ZHP. The results of the inspection and the steps

  purportedly taken subsequent to it were not made fully available to the public.

              192. The FDA inspected ZHP’s same Xunqiao facility again on November

  14-18, 2016. The inspection revealed four violations of cGMPs. First, “[w]ritten

  procedures designed to prevent contamination of drug products purporting to be

  sterile are not followed.” Second, ZHP had failed “to establish laboratory controls

  that include scientifically sound and appropriate specifications, standards,



                                            - 55 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 62 of 154 PageID: 1452




  sampling plans, and test procedures designed to assure that drug products conform

  to appropriate standards of identity, strength, quality, and purity.” Third,

  “[p]rocessing areas are deficient regarding the system for cleaning and disinfecting

  the equipment.” Last, “data is not recorded contemporaneously.”

              193. On May 15-19, 2017, the FDA inspected ZHP’s facility at Coastal

  Industrial Zone, Chuannan No. 1 Branch, Linhai City, Zhejiang Province, China.

  ZHP manufactures all of its valsartan API at this Chuannan facility. That

  inspection resulted in the FDA’s finding that ZHP repeatedly re-tested out of

  specification (“OOS”) samples until obtaining a desirable result. This practice

  allegedly dated back to at least September 2016 per the FDA’s letter and

  investigation up to that point. The May 2017 inspection also resulted in FDA’s

  finding that “impurities occurring during analytical testing are not consistently

  documented/quantitated.” These findings were not made fully available to the

  public. However, this information was shared or available to ZHP’s finished-dose

  manufacturers, as well as those Defendants further down the distribution chain.

              194. Furthermore, for OOS sampling results, ZHP routinely invalidated

  these results without conducting any kind of scientific investigation into the

  reasons behind the OOS sample result. In fact, in one documented instance, the

  OOS result was attributed to “pollution from the environment” surrounding the

  facility. These manipulations of sampling were components of a pattern and



                                            - 56 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 63 of 154 PageID: 1453




  practice of systematic data manipulation designed to fail to detect and/or

  intentionally conceal and recklessly disregard the presence of harmful impurities

  such as NDMA and NDEA.

              195. The May 2017 inspection also found that ZHP’s “facilities and

  equipment [were] not maintained to ensure [the] quality of drug product”

  manufactured at the facility. These issues included the FDA’s finding that:

  equipment that was rusting and rust was being deposited into drug product;

  equipment was shedding cracking paint into drug product; there was an

  accumulation of white particulate matter; and there were black metallic particles in

  API batches.

              196. The FDA inspector “noted reoccurring complaints pertained to

  particulate matter in API … and for discrepancies in testing between [ZHP] and

  their consignees.… To address the firm’s handling of complaints describing testing

  disparities, [the inspector] had the firm generate a list of such complaints, as well

  as associated pie charts.… From 2015 until May 2017, 13 complaints related to

  discrepancies between [ZHP]’s test results and their consignees were listed. Of

  these complaints 85% had what the firm termed ‘Customer has no subsequent

  feedback or treatment.’ Specifically, this 85% was further broken down into 3

  categories: the batch subject to the complaint was sent to other consignees who did

  not report a complaint, there is a test method discrepancy and feedback was



                                             - 57 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 64 of 154 PageID: 1454




  provided to the consignee without a response, and the consignee failed to respond

  but continued to purchase API from [ZHP].”

              197. On November 29, 2018, the FDA issued Warning Letter 320-19-04 to

  ZHP based on its July 23 to August 3, 2018 inspection of its Chuannan facility. 44

  The letter summarized “significant deviations from [cGMPs] for [APIs].” The

  FDA consequently informed ZHP that its “API are adulterated and/or misbranded

  within the meaning of section 501(a)(2)(B) of the Federal Food, Drug, and

  Cosmetic Act (FD&C Act), 21 U.S.C. 351(a)(2)(B).”

              198. The FDA explained that ZHP repeatedly failed “to ensure that quality-

  related complaints are investigated and resolved,” including complaints related to

  peaks of NDMA in its products as early as 2012.

              199. ZHP also failed “to evaluate the potential effect that changes in the

  manufacturing process may have on the quality of [its] API.” More specifically,

  ZHP “approved a [V]alsartan API process change … that included the use of the

  solvent [redacted]. [ZHP’s] intention was to improve the manufacturing process,

  increase product yield, and lower production costs. However, [ZHP] failed to

  adequately assess the potential formation of mutagenic impurities[, such as

  NDMA,] when [it] implemented the new process. Specifically, [it] did not consider



  44
    FDA, Zhejiang Huahai Pharmaceutical 11/29/18,
  https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/ucm628009.htm.


                                              - 58 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 65 of 154 PageID: 1455




  the potential for mutagenic or other toxic impurities to form from [redacted]

  degradants, including the primary [redacted] degradant, [redacted]. According to

  [ZHP’s] ongoing investigation, [redacted] is required for the probable human

  carcinogen NDMA to form during the valsartan API manufacturing process.”

              200. The FDA added that ZHP “also failed to evaluate the need for

  additional analytical methods to ensure that unanticipated impurities were

  appropriately detected and controlled in [its] [V]alsartan API before [it] approved

  the process change. [ZHP is] responsible for developing and using suitable

  methods to detect impurities when developing, and making changes to, [its]

  manufacturing processes.”

              201. ZHP claimed that it had followed “common industry practice.”

  Importantly, the FDA reminded ZHP that “common industry practice may not

  always be consistent with CGMP requirements and that [it is] responsible for the

  quality of drugs [it] produce[s].” The FDA “strongly” recommended that ZHP hire

  a cGMP consultant and referred ZHP to four guides on cGMPs.

              202. On September 28, 2018, the FDA stopped allowing ZHP to deliver

  drugs made at its Chuannan facility into the United States. The Warning Letter

  stated that “[f]ailure to correct these deviations may also result in FDA continuing

  to refuse admission of articles manufactured at [ZHP’s Chuannan facility] into the

  United States under section 801(a)(3) of the FD&C Act, 21 U.S.C. 381(a)(3).



                                             - 59 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 66 of 154 PageID: 1456




  Under the same authority, articles may be subject to refusal of admission, in that

  the methods and controls used in their manufacture do not appear to conform to

  CGMP within the meaning of section 501(a)(2)(B) of the FD&C Act, 21 U.S.C.

  351(a)(2)(B).”

              203. After the recalls of ZHP’s VCDs, FDA Laboratory Analysis testing

  would later reveal that valsartan API manufactured by ZHP at its Linhai City

  facilities contained NDMA levels hundreds of times in excess of the FDA’s

  interim limits45 of 96 ng/day or 0.3 ppm. 46 Specifically, VCDs manufactured at

  ZHP for ZHP’s subsidiary Prinston Pharmaceutical contained NDMA levels of

  between 15,180 and 16,300 ng, while Valsartan HCT manufactured at ZHP

  contained NDMA levels of between 13,180 and 20,190 ng.47 ZHP valsartan API

  manufactured for Teva and Torrent Pharmaceuticals contained similarly high

  levels of NDMA.

              204. In addition, FDA Laboratory Analysis testing would later reveal that

  valsartan API manufactured by ZHP at ZHP’s Linhai City facilities for Torrent



  45
     To be clear, ZHP’s valsartan products should not contain any NDMA.
  46
     FDA, LABORATORY ANALYSIS OF VALSARTAN PRODUCTS,
  https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-
  valsartan-products (last visited June 13, 2019); see also FDA, FDA Updates and
  Press Announcements on Angiotensin II Receptor Blocker (ARB) Recalls
  (Valsartan, Losartan, and Irbesartan), https://www.fda.gov/drugs/drug-safety-and-
  availability/fda-updates-and-press-announcements-angiotensin-ii-receptor-blocker-
  arb-recalls-valsartan-losartan (last visited June 13, 2019).
  47
     Id.


                                             - 60 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 67 of 154 PageID: 1457




  Pharmaceuticals contained NDEA levels upwards of fifty times in excess of the

  FDA’s interim limits48 of 26.5 ng/day or 0.083 ppm. Specifically, FDA testing

  reveals up to 1,310 ng of NDEA in Torrent Pharmaceuticals’ VCDs. ZHP valsartan

  API manufactured for Teva contained similarly high levels of NDEA (up to 770

  ng).

                    2.    Hetero’s Inadequate Manufacturing Processes Results in
                          Adulterated, Misbranded VCDs
              205. Defendant Hetero maintains six API manufacturing facilities in India,

  which have been approved by the FDA to produce active ingredients for drugs

  being sold and marketed in the United States.

              206. Hetero has a history of deviations from FDA’s cGMP standards.

              207. In December of 2016, during an inspection of an oral solid dose drug

  product manufacturing facility, the FDA observed, through closed circuit TV

  surveillance, that Hetero Quality Assurance technicians and “other individuals”

  were recorded destroying and altering records pertaining to commercial batch

  manufacturing immediately before the FDA’s onsite regulatory inspection.

  According to a scathing letter, the FDA noted that the following occurred:

                    a.    Hetero employees brought in a document shredder into the

  “DOCUMENTS STORAGE AREA” four days prior to the FDA inspection;


  48
    To be clear, Torrent Pharmaceuticals’ and Teva’s valsartan products should not
  contain any NDEA.


                                             - 61 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 68 of 154 PageID: 1458




                    b.    The FDA observed extensive shredding of what appeared to be

  “controlled documents” as well as “extensive signing of documents” by Quality

  Assurance technicians. The FDA noted that the documents were of a color

  consistent with batch packaging records and batch manufacturing record. Hetero

  failed to maintain documentation of what had been shredded;

                    c.    One day prior to the FDA inspection a Hetero contract

  employee in the Quality Assurance division removed documents from the shredder

  and placed them in his pocket; and

                    d.    At 1:13 am the morning the FDA inspectors were set to arrive

  at Hetero for their regulatory inspections, individuals were seen shredding

  documents.

              208. In addition to the documented destruction of these manufacturing

  records, the FDA further observed that production and control records were not

  prepared for each batch of drug product produced and did not include complete

  information relating to the production and control of each batch.

              209. Additionally, data derived from Hetero’s programmable logic

  controller for compression machines was inconsistent with batch records and

  validation reports that were submitted to the FDA in support of applications to

  manufacture and market drugs in the United States.




                                             - 62 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 69 of 154 PageID: 1459




              210. Hetero also failed to include findings of any investigations and

  follow-up that occurred as a result of investigations into complaints about their

  drugs.

              211. During the December 2016 inspection, equipment at Hetero was

  found to have not been cleaned and maintained at appropriate intervals to “prevent

  contamination that would alter the safety, identity, strength, quality and purity” of

  Hetero drug products.

              212. During the December 2016 visit, FDA inspectors found that

  “accuracy, sensitivity and reproducibility of test methods” were not established and

  documented.

              213. In an August 15, 2017, warning letter, the FDA strongly

  recommended that Hetero engage “a consultant, qualified as set forth in 21 CFR

  211.34” to assist Hetero Labs in meeting cGMP requirements, but that, ultimately,

  “executive management remains responsible for fully resolving all deficiencies and

  ensuring ongoing cGMP compliance.”

              214. In February of 2018, FDA investigators discovered other

  manufacturing flaws at an API Manufacturing facility.

              215. For example, the FDA found that there was a “failure” by Hetero to

  “thoroughly review any unexplained discrepancy and failure of a batch or any of




                                              - 63 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 70 of 154 PageID: 1460




  its components to meet any of its specifications,” whether or not the batch had

  been already distributed.

              216. The FDA investigators further found during that February 2018

  inspection that Hetero employees who were engaged in the processing, holding and

  testing of a drug product lacked the training and experience required to perform

  their assigned functions. Indeed, in a walk-through with FDA investigators, several

  quality-control personnel could not explain their assigned functions and processes

  after “repeated opportunities” to do so.

              217. Additionally, FDA investigators concluded that there was “no

  assurance” that equipment used in API production was being maintained and/or

  kept under proper conditions for manufacturing operations “to prevent the

  contamination of the products handled and/or processed in the equipment.”

  Likewise, equipment at the Hetero was found to have not been cleaned and

  maintained at appropriate intervals to “prevent contamination that would alter the

  safety, identity, strength, quality and purity” of Hetero’s drug products.

              218. After the recalls of Hetero’s VCDs, FDA Laboratory Analysis testing

  would later reveal that valsartan 320mg API manufactured by Hetero contained

  NDMA levels in excess of the FDA’s interim limits49 of 96 ng/day or 0.3 ppm. 50


  49
    To be clear, Hetero’s valsartan products should not contain any NDMA.
  50
    FDA, LABORATORY ANALYSIS OF VALSARTAN PRODUCTS,
  https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-


                                             - 64 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 71 of 154 PageID: 1461




                   3.    Mylan’s Inadequate Manufacturing Processes Results in
                         Adulterated, Misbranded VCDs
              219. While ZHP and Aurobindo began as foreign companies who

  eventually expanded their operations to the United States, Mylan’s history begins

  in the United States back in 1961, in White Sulfur Springs, West Virginia.

              220. From the founding of the company, to roughly the mid-2000s, Mylan

  either manufactured their own products domestically in the United States, or

  contracted with foreign companies to order API for their finished dosage products.

              221. However, in late 2005, Mylan’s CEO at the time, Robert Coury, was

  facing a crisis due to the fact that the US-based company was losing market share

  to Indian drug companies that made their own API in-house and operated at rock-

  bottom costs. At the time, Mylan had to order API from Chinese and Indian

  suppliers.

              222. Consequently, in December of 2005, Coury hammered out a deal to

  acquire Matrix Laboratories, an India-based company which had been of Mylan’s

  ingredient suppliers. At the time of the acquisition of Matrix Laboratories, a former

  Ranbaxy employee named Rajiv Malik was the CEO of Matrix.




  valsartan-products (last visited June 13, 2019); see also FDA, FDA UPDATES AND
  PRESS ANNOUNCEMENTS ON ANGIOTENSIN II RECEPTOR BLOCKER (ARB) RECALLS
  (VALSARTAN, LOSARTAN, AND IRBESARTAN), https://www.fda.gov/drugs/drug-
  safety-and-availability/fda-updates-and-press-announcements-angiotensin-ii-
  receptor-blocker-arb-recalls-valsartan-losartan (last visited June 13, 2019).


                                            - 65 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 72 of 154 PageID: 1462




              223. After the Mylan acquisition in 2006, Malik became the executive vice

  president in charge of global technical operations.

              224. Malik’s impact on Mylan was immediate – he reoriented the company

  towards India. Very quickly, the number of drug applications for generics Mylan

  submitted to the FDA tripled, and the approvals doubled.

              225. Indeed, Malik’s compensation structure was based, in part, on the

  number of ANDA applications filed with global regulators.

              226. As the focus shifted to bringing more and more drugs to market,

  employees in both India and the United States began to experience a shift in the

  company, where speed was prized above all else. Employees who insisted on

  adhering to cGMPs felt sidelined and were tagged as slow.

              227. In 2013, Malik was tasked with overseeing Mylan’s biggest foreign

  acquisition yet – a $1.6 billion purchase of Agila Specialties, a manufacturing

  facility in India.

              228. In comments regarding the potential acquisition, Mylan CEO Heather

  Bresch (daughter of US Senator Joe Manchin) touted the “state-of-the-art, high

  quality” manufacturing platforms in the industry.

              229. However, months after Mylan announced the acquisition, the FDA

  conducted an investigation of the facility in June of 2013. In a scathing

  investigation report, it found that key pieces of equipment were stored in non-



                                             - 66 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 73 of 154 PageID: 1463




  sterile areas, and then never resanitized before use; employees failed to wash their

  hands in the bathroom; technicians were wearing gloves that were flaking and had

  pinholes; and supposedly sterile gloves were found to be stored in boxes with

  crushed insects.

              230. Making matters worse, after the June inspection, in a letter written by

  the FDA in September, the FDA found that Agila’s written response “minimizes

  the importance of ensuring glove integrity and its potential impact on product

  quality.” It also found that the issues led the FDA to “question [Agila’s]

  understanding of basic microbiology and microbial controls that are critical for the

  manufacture of sterile products.”

              231. However, despite these gross manufacturing issues, Mylan moved

  forward on its billion-dollar acquisition, eventually obtaining the company and

  their manufacturing facilities.

              232. Throughout 2014 and 2015, the FDA continued to investigate Mylan’s

  Indian manufacturing facilities, routinely uncovering a multitude of violations of

  the cGMPs, and finding that Mylan responded with letters that lacked corrective

  action. These violations included failure to establish and follow written procedures

  to prevent microbiological contamination of drug products, lack of assurance that

  the manufacturing facilities were sterile, and failures to thoroughly investigate




                                              - 67 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 74 of 154 PageID: 1464




  unexplained discrepancies in batches or whether the components met

  specifications.

              233. In 2015, a former Mylan employee sat down with FDA employees

  and alleged that the research and development centers in Hyderabad had become a

  hub for data fraud.51

              234. The Mylan whistleblower identified specific applications for drugs

  that were due to be launched into the American market, claiming that in order to

  generate passing results for some drug products, Mylan had manipulated the

  testing, by switching the tests from batch testing to pilot batches (which were

  easier to control, but not as reliable in ensuring the results as they were smaller in

  size). 52

              235. The Mylan whistleblower also claimed that the Mylan team had

  evolved its fraudulent methods to evade detection. For example, instead of deleting

  manipulated data from the plant’s software systems, which would have left a trail

  of metadata that could be uncovered by the FDA, plant managers were deliberately

  corrupting the data they wanted to hide. 53




  51
     See Katherine Eban, Bottle of Lies (2019) at p. 328.
  52
     Id.
  53
     Id.


                                             - 68 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 75 of 154 PageID: 1465




              236. In July of 2016, upset by the failure of the FDA to investigate, the

  Mylan whistleblower sent an email to FDA officials that said: “I learned that

  Mylan’s strategy of providing employment to FDA members has been working

  very well…Perhaps the agency awaits a definitive tragedy to occur on U.S. soil

  due to sub-standard generic products not meeting the safety & efficacy

  standards.”54

              237. The email had the intended effect. Two months later, in September

  2016, the FDA inspected the Mylan India facilities.55

              238. Over the course of the week-long inspection, the FDA found evidence

  that the plant’s software system was riddled with error messages showing

  “instrument malfunction,” or “power loss,” as though Mylan was literally pulling

  the plug from the wall to stop the creation of metadata showing failed testing.

              239. In confidential correspondence with the FDA, Mylan tried to explain

  the high number of data error messages (42 over a seven-day period), saying there

  was accidental knocking of cables off of tables, or through electronic loss of

  signals. For another error that was observed (150 times over seven days), the




  54
     See Katherine Eban, Bottle of Lies (2019) at p. 329.
  55
     Id.


                                              - 69 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 76 of 154 PageID: 1466




  partial explanation given by Mylan was that some software settings led to the

  “unintended consequence of a number of repetitive error messages.” 56

              240. The FDA didn’t accept these excuses. In a stern warning letter sent to

  Malik in April of 2017, the FDA effectively froze the site’s applications until the

  company took corrective actions. The letter noted that Mylan’s quality systems did

  not “adequately ensure the accuracy and integrity of the data.”57

              241. But Mylan’s issues were not solely limited to its India operations.

  Several months after the April 2017 letter regarding the India operations, Mylan

  operations in West Virginia were under scrutiny. The allegations were that

  laboratory technicians had failed to investigate anomalous results and had instead

  falsified records to cover-up any anomalous results. Regulators were “stunned” by

  the lapses, finding the practices “egregious,” and questioned whether Mylan was

  being “transparent at all of its sites.”58

              242. The inspectors also found bins full of shredded documents, including

  quality-control records, in Parts of the factory where every piece of paper is

  supposed to be saved. 59




  56
     See Katherine Eban, Bottle of Lies (2019) at p. 331.
  57
     Id.
  58
     See Katherine Eban, Bottle of Lies (2019) at p. 332.
  59
     https://www.bloomberg.com/news/features/2019-01-29/america-s-love-affair-
  with-cheap-drugs-has-a-hidden-cost


                                               - 70 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 77 of 154 PageID: 1467




              243. The list of alleged infractions became so long that a fourth inspector

  was added. A warning letter, the FDA’s strongest rebuke, was drafted. 60

              244. Ultimately, the FDA’s director of the Office of Manufacturing

  Quality, Tom Cosgrove, made the controversial decision, over the strenuous

  objections of staff in two separate FDA divisions, to downgrade the investigators’

  negative findings at Morgantown, from Official Action Indicated to Voluntary

  Action Indicated.61

              245. In an email to FDA colleagues, Cosgrove acknowledged their view

  that the company’s practices were “more widespread and that Mylan’s

  investigation was insufficient,” but ultimately defended his decision and said that

  he had no reason to believe that Mylan would not “remediate voluntarily.”

              246. However, while Mylan’s Morgantown plant was no longer receiving

  intensive agency scrutiny, it did little to resolve the issues.

              247. In early 2018, a whistleblower from inside the Morgantown plant

  reached out to the FDA to report deteriorating conditions, from understaffing to

  cleaning lapses. The whistleblower from inside the plant claimed that Mylan

  management was focused on creating a “façade of documents” to fend off the



  60
     Anna Edney, America’s Love Affair With Cheap Drugs Has a Hidden Cost,
  BLOOMBERG (Jan. 29, 2019), https://www.bloomberg.com/news/features/2019-01-
  29/america-s-love-affair-with-cheap-drugs-has-a-hidden-cost.
  61
     See Katherine Eban, Bottle of Lies (2019) at p. 333.


                                              - 71 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 78 of 154 PageID: 1468




  FDA, according to an agency memo that detailed the allegations. The

  whistleblower also notified the FDA that Mylan had brought in a team of

  employees from India to the Morgantown, WV facility, to rapidly close a backlog

  of company investigations, and that employees were instructed not to question

  their work.62

              248. Consequently, the FDA inspected the Morgantown, WV facility again

  in March and April of 2018. The inspectors found a host of new violations,

  including that Mylan’s manufacturing equipment was not cleaned at appropriate

  intervals to prevent contamination, and that Mylan’s attempts to address the

  purported testing from the 2016 inspection was “not adequate.” 63

              249. On November 20, 2018, Mylan initiated a recall on the consumer

  level of select lots of VCDs, due to adulteration of the products with NDEA.

                    4.    Aurobindo’s Inadequate Manufacturing Processes Results
                          in Adulterated, Misbranded VCDs
              250. Aurobindo has API manufacturing facilities located in Hyderabad,

  Telangana, India.

              251. Aurobindo manufactures VCD for each Aurobindo Defendant at these

  facilities, and Aurobindo Defendants thus have quality assurance obligations with


  62
     Id.
  63
     Anna Edney, America’s Love Affair With Cheap Drugs Has a Hidden Cost,
  BLOOMBERG (Jan. 29, 2019), https://www.bloomberg.com/news/features/2019-01-
  29/america-s-love-affair-with-cheap-drugs-has-a-hidden-cost.


                                            - 72 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 79 of 154 PageID: 1469




  respect to Aurobindo’s processes and finished products as set forth above pursuant

  to federal law.

              252. Aurobindo has a history of deviations from FDA’s cGMP standards.

              253. After an inspection of a Hyderabad facility from June 27 to July 1,

  2016, the FDA told Aurobindo that its “[i]investigations are inadequate.” The FDA

  explained that Aurobindo failed to initiate stability testing, and “[t]he deviation

  record contains field ‘Number of previous deviations in this product/system.’ This

  field requires previous deviations of the same product or deviation type to be

  reported, no previous deviations were reported in this field.” Moreover, “[t]his is a

  repeat observation from the 2014 inspection.”

              254. Three months later, the FDA returned to Aurobindo’s Hyderabad

  facilities and found four noteworthy manufacturing problems. First, “[a]n

  [redacted] Field Alert was not submitted within three working days of receipt of

  information concerning significant chemical, physical, or other change or

  deterioration in a distributed drug product.” Second, “[l]aboratory controls do not

  include the establishment of scientifically sound and appropriate test procedures

  designed to assure that conform [sic] to appropriate standards of identity, strength,

  quality and purity.” Third, “[t]here are no written procedures for production and

  process controls designed to assure that the drug products have the identity,

  strength, quality, and purity they purport or are represented to possess.” Fourth, the



                                              - 73 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 80 of 154 PageID: 1470




  “use of instruments and recording devices not meeting established specifications

  was observed.”

              255. In October 2016, the FDA observed that Aurobindo’s nearby Borpatla

  facility had inadequately validated equipment cleaning procedures.

              256. In April 2017, the FDA observed that the manufacturing equipment in

  Aurobindo’s Hyderabad facilities “is not always maintained to achieve its intended

  purposes.” “Laboratory controls do not include the establishment of scientifically

  sound and appropriate test procedures designed to assure that components and drug

  products conform to appropriate standards of identity, strength, quality and purity.”

  “Changes to written procedures are not drafted, reviewed and approved by the

  appropriate organizational unit.” “[C]orrective and preventative actions (CAPAs),

  identified and initiated because of out of specifications (OOS) laboratory

  investigations, do not correlate to the identified root cause. In certain cases,

  CAPAs are not initiated at all.” “Equipment used in the manufacture, processing,

  packing or holding of drug products is not of appropriate design to facilitate

  operations for its intended use.” “Appropriate controls are not exercised over

  computers or related systems to assure that changes in master production and

  control records or other records are instituted only by authorized personnel.”

  “Procedures designed to prevent microbiological contamination of drug products

  purporting to be sterile are not established.”



                                            - 74 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 81 of 154 PageID: 1471




              257. Four months later, the FDA reiterated that “[t]here are no written

  procedures for production and process controls designed to assure that the drug

  products have the identity, strength, quality, and purity they purport or are

  represented to possess.” Second, “[c]ontrol procedures are not established which

  validate the performance of those manufacturing processes that may be responsible

  for causing variability in the characteristics of in-process material and the drug

  product.”

              258. In February 2018, the FDA made nine more disturbing observations at

  Aurobindo’s Hyderabad facilities. First, “Aseptic processing areas are deficient

  regarding systems for maintaining any equipment used to control the aseptic

  conditions.” Second, “[e]quipment and utensils are not cleaned, maintained and

  sanitized at appropriate intervals to prevent contamination that would alter the

  safety, identity, strength, quality or purity of the drug product.” Third,

  “[e]quipment used in the manufacture, processing, packing or holding of drug

  products is not of appropriate design to facilitate operations for its intended use.”

  Fourth, “[b]uildings used in manufacture, processing, packing or holding of drug

  products are not free of infestation by rodents, birds[,] insects, and other vermin.”

  Fifth, “[p]rocedures for the cleaning and maintenance of equipment are deficient

  regarding sufficient detail of the methods, equipment, and materials used in the

  cleaning and maintenance operation, and the methods of disassembly and



                                              - 75 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 82 of 154 PageID: 1472




  reassembling equipment as necessary to assure proper cleaning and maintenance.”

  Sixth, “[e]mployees engaged in the manufacture, processing, packing and holding

  of a drug product lack the training required to perform their assigned functions.”

  Seventh, the “statistical quality control criteria fail to include appropriate

  acceptance levels and rejection levels.” Eighth, “[e]stablished laboratory control

  mechanisms are not followed and documented at the time of performance.” Lastly,

  “[a]ppropriate controls are not exercised over computers or related systems to

  assure that changes in master production and control records or other records are

  instituted only by authorized personnel.”

              259. After the recalls of Aurobindo’s VCDs, FDA Laboratory Analysis

  testing would later reveal that valsartan API manufactured by Aurobindo contained

  NDEA exceedances well in excess of the FDA’s interim limits 64 of 26.5 ng/day or

  0.083 ppm. 65

              260. Aurobindo has made no efforts or grossly inadequate efforts to correct

  the previously identified errors, and continues to engage in grossly inadequate




  64
     To be clear, Aurobindo’s valsartan products should not contain any NDEA.
  65
     FDA, LABORATORY ANALYSIS OF VALSARTAN PRODUCTS,
  https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-
  valsartan-products (last visited June 13, 2019); see also FDA, FDA UPDATES AND
  PRESS ANNOUNCEMENTS ON ANGIOTENSIN II RECEPTOR BLOCKER (ARB) RECALLS
  (VALSARTAN, LOSARTAN, AND IRBESARTAN), https://www.fda.gov/drugs/drug-
  safety-and-availability/fda-updates-and-press-announcements-angiotensin-ii-
  receptor-blocker-arb-recalls-valsartan-losartan (last visited June 13, 2019).


                                             - 76 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 83 of 154 PageID: 1473




  manufacturing processes. During an inspection one month ago this year (May

  2019), an investigator made note of a panoply of serious issues which called the

  integrity of the API manufacturing operations into question.

              261. For example, in determining that the Medchal, Telangana facility was

  not following quality control measures, and likewise did not have quality control

  procedures in place, the investigator observed “loose handwritten notebooks with

  what appears to be laboratory test data results.”

              262. Additionally, while Aurobindo claimed to have performed tests and

  quality control activities on API as a result of the FDA’s investigation into

  adulterated VCDs, during the inspection, the investigator found that the API was

  not being adequately retained and/or appropriately identified, calling Aurobindo’s

  testing of this API into question. More troubling, this API sampled and analyzed

  by the investigator was to set to be shipped into the United States.

              263. The investigator also found a slew of data integrity issues. The

  investigator observed “multiple sequences where interrupted sample injections

  were injected and showed that the sample did not run, shown on the chromatogram

  as “incomplete data.” The testing systems also allowed certain employees to

  “verify incomplete data in raw data file.” The investigator found that the quality

  control reviewers attested to practices which “contradict actual review practices




                                              - 77 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 84 of 154 PageID: 1474




  performed by reviews.” Were these baseline data issues not enough, the

  investigator also noted that the facility did not retain adequate backup of the data.

              264. The investigator also noted that in addition to all of the gross

  processing and data integrity issues, even the building itself did not have the

  “suitable construction to facility cleaning, maintenance and proper operations.”

  The investigator noted that in a stability sample storage room, they observed a

  “PVC pipe connected to an air conditioner unit on one end, and paced in a blue

  plastic bucket on the other end with approximate 50% of the bucket filled with

  condensate water.” There were four other similar setups in other critical rooms in

  the facility.

              265. After the recalls of Aurobindo’s VCDs, FDA Laboratory Analysis

  testing would later reveal that valsartan API manufactured by Aurobindo contained

  NDEA exceedances well in excess of the FDA’s interim limits66 of 26.5 ng/day or

  0.083 ppm. 67




  66
     To be clear, Aurobindo’s valsartan products should not contain any NDEA.
  67
     FDA, LABORATORY ANALYSIS OF VALSARTAN PRODUCTS,
  https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-
  valsartan-products (last visited June 13, 2019); see also FDA, FDA UPDATES AND
  PRESS ANNOUNCEMENTS ON ANGIOTENSIN II RECEPTOR BLOCKER (ARB) RECALLS
  (VALSARTAN, LOSARTAN, AND IRBESARTAN), https://www.fda.gov/drugs/drug-
  safety-and-availability/fda-updates-and-press-announcements-angiotensin-ii-
  receptor-blocker-arb-recalls-valsartan-losartan (last visited June 13, 2019).


                                               - 78 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 85 of 154 PageID: 1475




              J.   The Contamination of the VCDs

                   1.    The Nitrosamine Contaminant NDMA
              266. N-nitrosodimethylamine, commonly known as NDMA, is an odorless,

  yellow liquid.68

              267. According to the U.S. Environmental Protection Agency (“EPA”),

  “NDMA is a semi-volatile chemical that forms in both industrial and natural

  processes.”69

              268. NDMA can be unintentionally produced in and released from

  industrial sources through chemical reactions involving other chemicals called

  alkylamines.

              269. The American Conference of Governmental Industrial Hygienists

  classifies NDMA as a confirmed animal carcinogen. 70

              270. The US Department of Health and Human Services (DHHS) similarly

  states that NDMA is reasonably anticipated to be a human carcinogen. 71 This

  classification is based upon DHHS’s findings that NDMA caused tumors in

  numerous species of experimental animals, at several different tissue sites, and by



  68
     U.S. Public Health Service, Toxicological Profile For N-Nitrosodimethylamine
  (Dec 1989), https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf.
  69
     EPA, Technical Fact Sheet – N-Nitroso-dimethylamine (NDMA) (Nov. 2017),
  https://www.epa.gov/sites/production/files/2017-
  10/documents/ndma_fact_sheet_update_9-15-17508.pdf.
  70
     Id.
  71
     Id.


                                           - 79 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 86 of 154 PageID: 1476




  several routes of exposure, with tumors occurring primarily in the liver, respiratory

  tract, kidney, and blood vessels. 72

              271. Exposure to NDMA can occur through ingestion of food, water, or

  medication containing nitrosamines.73

              272. Exposure to high levels of NDMA has been linked to liver damage in

  humans.74

              273. According to the Agency for Toxic Substances and Disease Registry,

  “NDMA is very harmful to the liver of humans and animals. People who were

  intentionally poisoned on one or several occasions with unknown levels of NDMA

  in beverage or food died of severe liver damage accompanied by internal

  bleeding.”75

              274. Other studies showed an increase in other types of cancers, including

  but not limited to stomach, colorectal, intestinal, kidney, liver, and other digestive

  tract cancers.




  72
     Id.
  73
     Id.
  74
     Id.
  75
    U.S. Public Health Service, Toxicological Profile For N-Nitrosodimethylamine
  (Dec 1989) , https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf.


                                              - 80 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 87 of 154 PageID: 1477




              275. On July 27, 2018, the FDA put out a press release, explaining the

  reason for its concern regarding the presence of NDMA found in VCDs. In that

  statement, the FDA provided, in relevant part:

                    NDMA has been found to increase the occurrence of
                    cancer in animal studies…Consuming up to 96
                    nanograms NDMA/day is considered reasonably safe for
                    human ingestion.

                    …
                    The amounts of NDMA found in the recalled batches of
                    valsartan exceeded these acceptable levels.76

              276. The Environmental Protection Agency classified NDMA as a

  probable human carcinogen “based on the induction of tumors at multiple sites in

  different mammal species exposed to NDMA by various routes.” 77

              277. The World Health Organization’s (“WHO”) International Agency for

  Research on Cancer (“IARC”) classifies NDMA as one of sixty-six agents that are

  “probably carcinogenic to humans” (Classification 2A).

              278. Anecdotally, NDMA has also been used in intentional poisonings. 78


  76
     FDA, FDA UPDATES AND PRESS ANNOUNCEMENTS ON ANGIOTENSIN II
  RECEPTOR BLOCKER (ARB) RECALLS (VALSARTAN, LOSARTAN, AND IRBESARTAN),
  https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-
  announcements-angiotensin-ii-receptor-blocker-arb-recalls-valsartan-losartan (last
  visited June 13, 2019).
  77
     EPA, Technical Fact Sheet – N-Nitroso-dimethylamine (NDMA) (Nov. 2017),
  https://www.epa.gov/sites/production/files/2017-
  10/documents/ndma_fact_sheet_update_9-15-17508.pdf.
  78
     See Chase Purdy, A common blood-pressure medicine is being recalled because
  of a toxic ingredient, QUARTZ (July 18, 2018), https://qz.com/1330936/the-fda-is-


                                             - 81 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 88 of 154 PageID: 1478




                    2.    The Nitrosamine Contaminant NDEA

              279. N-Nitrosodiethylamine, often referred to as NDEA, is a yellow, oily

  liquid that is soluble in water.79

              280. Like NDMA, NDEA is also classified by DHHS and EPA as a

  probable human carcinogen and a known animal carcinogen.80

              281. According to the U.S. Environmental Protection Agency, even short-

  term exposure to NDEA can damage the liver in humans. Animal studies also

  demonstrate that chronic ingestion of NDEA can cause liver tumors and other

  types of tumors as well, including in the kidneys.

              282. Hematological effects were also reported in animal studies. 81

              283. Tests conducted on rats, mice, and hamsters demonstrated that NDEA

  has high-to-extreme toxicity from oral exposure.82



  recalling-a-common-blood-pressure-drug-because-it-was-mixed-with-ndma/.
  79
     EPA, Integrated Risk Information System: N-Nitrosodimethylamine,
  https://www.epa.gov/sites/production/files/2016-09/documents/n-
  nitrosodimethylamine.pdf.
  80
     Canada Department of Health, Information Update - Mylan-Valsartan
  medications voluntarily recalled as a precaution due to an impurity (Nov. 29,
  2018) , https://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/68448a-
  eng.php; see also FDA, FDA provides update on its ongoing investigation into
  valsartan products; and reports on the finding of an additional impurity identified
  in one firm’s already recalled products (Sept. 13, 2018), https://www.fda.gov/
  NewsEvents/Newsroom/PressAnnouncements/ucm620499.htm.
  81
     EPA, Integrated Risk Information System: N-Nitrosodimethylamine,
  https://www.epa.gov/sites/production/files/2016-09/documents/n-
  nitrosodimethylamine.pdf.
  82
       Id.


                                              - 82 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 89 of 154 PageID: 1479




              284. The New Jersey Department of Health notes that NDEA “should be

  handled as a CARCINOGEN and MUTAGEN – WITH EXTREME CAUTION.” 83

              285. The New Jersey Department of Health also states that “[t]here may be

  no safe level of exposure to a carcinogen, so all contact should be reduced to the

  lowest possible level.” 84

              286. The New Jersey Department of Health notes that NDEA is classified

  as a probable human carcinogen, as it has been shown to cause liver and

  gastrointestinal tract cancer, among others. 85

              287. The IARC of WHO classifies NDEA as one of sixty-six agents that

  are “probably carcinogenic to humans” (Classification 2A).

                    3.    Formation of NDMA and/or NDEA in Defendants’
                          Misbranded, Contaminated VCDs
              288. NDMA and NDEA are both considered genotoxic compounds, as they

  both contain nitroso groups, which are gene-mutating groups. 86




  83
     New Jersey Department of Health, Right to Know Hazardous Substance Fact
  Sheet: N-Nitrosodiethylamine (July 2008),
  https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf (emphasis in original).
  84
     Id.
  85
     Id.
  86
     Ketan Agravat, Nitroso Impurities In Valsartan: How Did We Miss Them?,
  PHARMACEUTICAL ONLINE (Oct. 30, 2018),
  https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-
  did-we-miss-them-0001.


                                             - 83 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 90 of 154 PageID: 1480




              289. The reason Defendants’ manufacturing process produced these

  compounds is linked to the tetrazole group that most ARB drugs have, including

  VCDs. Solvents used to produce the tetrazole ring, such as N-Dimethylformamide

  (DMF), can result in the formation of drug impurities or new active ingredients,

  such as NDMA and NDEA, as a byproduct of the chemical reactions.87

              290. The pharmaceutical industry has been aware of the potential for the

  formation of nitrosamines in pharmaceutical drugs at least as far back as 2005.88

              291. The contaminated VCDs consumed by Plaintiffs and manufactured,

  labeled, marketed, distributed, and/or sold by Defendants was not therapeutically

  equivalent to their RLDs, and was not manufactured in compliance with cGMPs.

              292. Defendants illegally sold contaminated, adulterated VCDs to

  Plaintiffs.

              293. As a result of the consumption of NDMA and NDEA, Plaintiffs have

  been harmed, including, but not limited to, suffering cellular and genetic injury

  which creates and/or increases the risk that Plaintiffs will develop cancer.




  87
       Id.
  88
    Lutz Muller et al., A rationale for determining, testing, and controlling specific
  impurities in pharmaceuticals that possess potential for genotoxicity, REGULATORY
  TOXICOLOGY & PHARMACOLOGY 44 (2006) 198–211,
  http://www.pharma.gally.ch/UserFiles/File/proofs%20of%20article.pdf.


                                             - 84 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 91 of 154 PageID: 1481




              294. Medical monitoring of Plaintiffs’ conditions is necessary and required

  because of the nature of cancer, including the need for diagnosis and treatment as

  early as possible.

              295. In the absence of medical monitoring to diagnose and treat cancer as

  early as possible, Plaintiffs and other Class Members are at an increased risk of

  suffering from the development and progression of cancer, with delayed diagnosis

  significantly increasing the risk of harm and death.

              K.    Defendants Had Actual and/or Constructive Notice of NDMA
                    and/or NDEA Contamination of their Misbranded, Adulterated
                    VCDs

              296. The FDA has concluded that “NDMA and NDEA are probable human

  carcinogens and should not be present in drug products.” As alleged above, the

  VCDs manufactured by the API and Finished Dose Manufacturer defendants were

  found to contain dangerously high levels of nitrosamines, including NDMA and

  NDEA, sometimes reaching levels hundreds of times higher than the FDA’s

  interim safety limits.

              297. NDMA and NDEA are not FDA-approved ingredients for DIOVAN,

  EXFORGE, or their generic equivalents. Moreover, none of Defendants’ VCDs

  identify NDMA, NDEA, or other nitrosamines as an ingredient on the products’

  labels or elsewhere. This is because these nitrosamines are probable human

  carcinogen active ingredients and are not approved to be included in valsartan API.



                                             - 85 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 92 of 154 PageID: 1482




  Their inclusion in Defendants’ VCDs renders the VCDs misbranded and

  adulterated compared to Defendants’ warranties and representations.

              298. If Defendants had not routinely disregarded the FDA’s cGMPs,

  including those discussed throughout this Complaint and the FDA’s investigation

  reports and warning letter, and deliberately manipulated and disregarded sampling

  data suggestive of impurities, or had fulfilled their quality assurance obligations,

  Defendants would have identified the presence of these nitrosamine contaminants

  almost immediately.

              299. ZHP changed its valsartan manufacturing processes in or about 2012,

  if not earlier. It is not yet known when the processes changed at Defendants’ other

  API manufacturing facilities.

              300. According to the European Medicines Agency (“EMA”) – which has

  similar jurisdiction to that of the FDA – “NDMA was an unexpected impurity

  believed to have formed as a side product after [ZHP] introduced changes to its

  manufacturing process in 2012.”89

              301. Most assuredly, NDMA and NDEA are not FDA-approved

  ingredients for DIOVAN, EXFORGE, or their generic equivalents. None of



  89
    See European Medicines Agency, Update on Review of Recalled Valsartan
  Medicines (August 2, 2018),
  http://www.ema.europa.eu/ema/index.jsp?curl=pages/news_and_events/news/2018
  /08/news_detail_003000.jsp&mid=WC0b01ac058004d5c1.


                                            - 86 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 93 of 154 PageID: 1483




  Defendants’ VCDs identifies NDMA, NDEA, or any other nitrosamine as an

  ingredient on the products’ labels or elsewhere. Their inclusion in Defendants’

  VCDs renders the VCDs misbranded and adulterated compared to Defendants’

  warranties and representations. Their inclusion in Defendants’ VCDs renders the

  VCDs misbranded and adulterated compared to Defendants’ warranties and

  representations.

              302. If Defendants had not routinely disregarded the FDA’s cGMPs and

  deliberately manipulated and disregarded sampling data suggestive of impurities,

  or had fulfilled their quality assurance obligations, Defendants would have found

  the NDMA and NDEA contamination almost immediately.

              303. 21 C.F.R. § 211.110 contains the cGMPs regarding the “Sampling and

  testing of in-process materials and drug products[.]” Subsection (c) states the

  following:

                    In-process materials shall be tested for identity, strength,
                    quality, and purity as appropriate, and approved or
                    rejected by the quality control unit, during the production
                    process, e.g., at commencement or completion of
                    significant phases or after storage for long periods.

  21 C.F.R. § 211.110(c).

              304. And as shown above, Defendants’ own quality control units are and

  were responsible for approving or rejecting drug products manufactured,

  processed, packed, or held under contract by each API manufacturer.



                                               - 87 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 94 of 154 PageID: 1484




              305. If these sampling-related and quality-control-related cGMPs were

  properly observed by Defendants, the nitrosamine contamination in Defendants’

  VCDs would have been discovered in 2012 (or perhaps earlier for other API

  manufacturers). Defendants were thus on (at minimum) constructive notice that

  their VCDs were contaminated, adulterated, and/or misbranded as early as 2012.

              306. However, there are indications that Defendants had actual knowledge

  of their VCDs’ contamination with NDMA and NDEA, and made efforts to

  conceal or destroy the evidence.

              307. As alleged above, FDA investigators visited ZHP’s facilities in May

  2017. In the words of FDA inspectors, ZHP “invalidat[ed] [OOS] results [without]

  scientific justification” and did not implement “appropriate controls … to ensure

  the integrity of analytical testing,” and routinely disregarded sampling anomalies

  suggestive of impurities.

              308. These discoveries by the FDA’s investigators suggest that ZHP and

  Defendants were specifically aware of impurities in the drugs being manufactured

  by ZHP, including specifically contamination of Defendants’ VCDs with NDMA.

  The efforts to manipulate data constituted an explicit effort to conceal and destroy

  evidence and to willfully and recklessly introduce contaminated, adulterated,

  and/or misbranded VCDs into the U.S. market.




                                             - 88 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 95 of 154 PageID: 1485




              309. Defendants were or should have been aware of ZHP’s cGMP

  violations as early as 2012, if not earlier.

              310. Indeed, Defendant Solco and ZHP (as well as Huahai US) are owned

  by the same corporate parent, ZHP. All of these entities should be imputed with

  actual knowledge of ZHP’s willful deviations from cGMPs because of their

  corporate affiliations and overlapping operations and employees or agents. For

  instance, Solco and Huahai US have offices in the same office building in

  Cranbury, New Jersey.

              311. And yet, Defendants knowingly, recklessly, and/or negligently

  introduced contaminated, adulterated, and/or misbranded VCDs containing

  dangerous amounts of nitrosamines into the U.S. market. Defendants failed to

  recall their generic VCDs because they feared permanently ceding market share to

  competitors. And Defendants issued the “voluntary” recall of their VCDs only

  after the FDA had threatened an involuntary recall.

              L.    Other Contaminants

              312. Testing and evaluation is ongoing of VCDs manufactured, distributed,

  or sold by Defendants. Besides NDMA and NDEA, ongoing investigation suggests

  other impurities, such as NMBA, may exist as well in the VCDs at issue.




                                             - 89 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 96 of 154 PageID: 1486




              M.    FDA Announces Voluntary Recall of Defendants’ Adulterated
                    and/or Misbranded VCDs
              313. On or about July 13, 2018, the FDA announced voluntary recalls by

  Defendants and other manufacturers for their VCDs manufactured by ZHP. 90 The

  recall is for products distributed as early as October 2015. However, as alleged

  above, it is likely that Defendants’ VCDs manufactured 2012 and beyond were

  also contaminated with NDMA and NDEA.

              314. On or about July 27, 2018, the FDA announced expanded recalls of

  additional VCDs manufactured by Defendants and non-parties, and repackaged by

  third parties.91

              315. As stated in the FDA’s July 13, 2018 statement:

                    The U.S. Food and Drug Administration is alerting health
                    care professionals and patients of a voluntary recall of
                    several drug products containing the active ingredient
                    valsartan, used to treat high blood pressure and heart
                    failure. This recall is due to an impurity, N-
                    nitrosodimethylamine (NDMA), which was found in the
                    recalled products. However, not all products containing
                    valsartan are being recalled. NDMA is classified as a
                    probable human carcinogen (a substance that could cause
                    cancer) based on results from laboratory tests. The
                    presence of NDMA was unexpected and is thought to be

  90
     FDA, FDA Announces Voluntary Recall of Several Medicines Containing
  Valsartan Following Detection of Impurity (July 13, 2018),
  https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.ht
  m.
  91
     FDA, FDA UPDATES ON ANGIOTENSIN II RECEPTOR BLOCKER (ARB) RECALLS
  INCLUDING VALSARTAN, LOSARTAN AND IRBESARTAN,
  https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm (last visited June 5,
  2019).


                                             - 90 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 97 of 154 PageID: 1487




                   related to changes in the way the active substance was
                   manufactured.
              316. Subsequently, the FDA announced numerous additional recalls of

  VCDs and other similar products manufactured, distributed, or sold by Defendants

  as well as non-parties. 92 The FDA has not released the results of its investigation

  into when Hetero, Mylan, and Aurobindo started manufacturing contaminated,

  adulterated, and/or misbranded VCDs.

              N.   Defendants’ Warranties and Fraudulent and Deceptive
                   Statements to Consumers Regarding Their Generic VCDs

              317. Each Defendant made and breached express and implied warranties

  and also made affirmative misrepresentations and omissions to consumers about

  their contaminated, adulterated, and/or misbranded VCDs.

                   1.    Warranties Common to All Manufacturer Defendants
              318. The FDA maintains a list of “Approved Drug Products with

  Therapeutic Equivalence Evaluations” commonly referred to as the Orange

  Book.93 The Orange Book is a public document; Defendants sought and received

  the inclusion of their VCD products in the Orange Book upon approval of their

  ANDAs. In securing FDA approval to market generic VCDs in the United States


  92
     Id.
  93
     FDA, APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE
  EVALUATIONS (ORANGE BOOK) SHORT DESCRIPTION,
  https://www.fda.gov/drugs/informationondrugs/approveddrugs/approveddrugprodu
  ctswiththerapeuticequivalenceevaluationsorangebook/default.htm (last visited
  June 5, 2019).


                                             - 91 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 98 of 154 PageID: 1488




  as an Orange Book-listed drug, Defendants were required to demonstrate that their

  generic VCDs was bioequivalent to their RLDs.

              319. Therapeutic equivalence for purposes of generic substitution is a

  continuing obligation on the part of the manufacturer. For example, according to

  the FDA’s Orange Book, therapeutic equivalence depends in part on the

  manufacturer’s continued compliance with cGMPs.

              320. Each Defendant’s VCD(s) is/are accompanied by an FDA-approved

  label. By presenting consumers with an FDA-approved VCD label, Defendants, as

  generic manufacturers, made representations and express or implied warranties to

  consumers of the “sameness” of their products to the VCD’s RLD, and that their

  products were consistent with the safety, quality, purity, identity, and strength

  characteristics reflected in the FDA-approved labels and/or were not contaminated,

  adulterated, and/or misbranded.

              321. By introducing their respective VCDs into the United States market as

  a therapeutic equivalent to their RLDs and with the FDA-approved label that is the

  same as that of the RLDs, Defendants represent and warrant to end users that their

  VCDs are in fact the same as and are therapeutically interchangeable with their

  RLDs. Much of the generic drugs supply chain, including the most critical

  components of that supply chain (end-user patients) rely on these representations

  and warranties.



                                              - 92 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 99 of 154 PageID: 1489




              322. In addition, each Defendant affirmatively misrepresented and

  warranted to consumers through their websites, brochures, and other marketing or

  informational materials that their VCDs complied with cGMPs and did not contain

  (or were not likely to contain) any ingredients besides those identified on the

  products’ FDA-approved labels.

              323. The presence of nitrosamines in Defendants’ VCDs: (1) renders

  Defendants’ VCDs non-bioequivalent (i.e., not the same) to their RLDs and thus

  non-therapeutically interchangeable with them, thus breaching Defendants’ express

  warranties of sameness; (2) was the result of gross deviations from cGMPs

  rendering Defendants’ VCDs non-therapeutically equivalent to their RLDs, thus

  breaching Defendants’ express warranties of sameness; and (3) results in

  Defendants’ VCDs containing an ingredient that is not also contained in their

  RLDs, also breaching Defendants’ express warranty of sameness (and express

  warranty that the products contained the ingredients listed on each Defendant’s

  FDA-approved label). Each Defendant willfully, recklessly, or negligently failed to

  ensure their VCDs’ labels and other advertising or marketing statements accurately

  conveyed information about their products.

              324. The presence of nitrosamines in Defendants’ VCDs and Defendants’

  serial and willful failures to comply with cGMPs and other shortcomings in

  Defendants’ generic drug manufacturing processes have resulted in Defendants’



                                             - 93 -
  1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 100 of 154 PageID: 1490




   VCDs being misbranded and adulterated compared to Defendants’ representations

   and warranties.

               325. At all relevant times, Defendants have also impliedly warranted that

   their VCDs were merchantable and fit for their ordinary purposes.

               326. Naturally, due to their status as probable human carcinogens as listed

   by both the IARC and the U.S. EPA, NDMA and NDEA are not FDA-approved

   ingredients in VCDs. The presence of NDMA and other similar nitrosamines or

   impurities in Defendants’ VCDs means that Defendants have violated implied

   warranties to Plaintiffs and Class Members. The presence of NDMA or NDEA in

   Defendants’ VCDs results in Defendants’ VCDs being non-merchantable and not

   fit for its ordinary purposes (i.e., as a therapeutically interchangeable generic

   version of their RLDs), breaching Defendants’ implied warranty of merchantability

   and/or fitness for ordinary purposes.

               327. For these and other reasons, Defendants’ VCDs are therefore

   adulterated, misbranded, and/or unapproved, and it was illegal for Defendants’ to

   have introduced such VCDs in the United States. See 21 U.S.C. §§ 331(a),

   351(a)(2)(B), 331(g).

               328. Adulterated, misbranded, and/or unapproved VCDs contaminated

   with cancer-causing compounds are essentially worthless. No consumer (including

   Plaintiffs) would purchase (or reimburse for) these nitrosamine-laden VCDs. In



                                               - 94 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 101 of 154 PageID: 1491




   fact, an adulterated, misbranded, and/or unapproved VCD cannot even be legally

   sold or purchased within the United States. This is especially so given that

   alternative, actual VCDs or competing medications with the same approved

   indications were available from other manufacturers. At a minimum, adulterated,

   misbranded and/or unapproved VCDs do not possess the same safety and efficacy

   profile as their branded equivalents. As such, the contaminated VCDs were not

   what they were supposed to be.

               329. Moreover, every consumer who purchased and ingested a

   contaminated VCD has been exposed to a nitrosamine, a carcinogenic agent with

   mutagenic properties that operates at the cellular and sub-cellular levels, that

   caused cellular and genetic injury creating and/or increasing the risk that Plaintiffs

   will develop cancer.

               330. The recalls were meant to quickly remove unsafe products from the

   market. While FDA advised patients to continue taking VCDs, it only did so as an

   interim measure because of a potential shortage of the medication and the risks

   associated with untreated high blood pressure.

               331. In response to the recall, pharmacies and health care providers

   throughout the United States contacted affected patients to advise them of the

   recall and to recommend that they contact their doctors to request a replacement or

   an alternative treatment option.



                                               - 95 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 102 of 154 PageID: 1492




               332. Because of the seriousness of the impurity—unsafe levels of a

   carcinogen— all or virtually all patients immediately stopped taking the tainted

   drug products after receiving notice of the recall. They were prescribed a safe

   alternative. VCDs had no use and were discarded.

                     2.     ZHP Defendants’ Warranties
               333. On its January 29, 2019 website, 94 ZHP stated that it “has established

   an independent, strict and sound quality mangement [sic] system in accordance

   with GMP.” ZHP further claims that it “ensure[s] that production is operated in

   accordance with GMP and product quality meets the required specifications,” and

   that ZHP’s “workshops of formulation are designed in strict compliance with the

   international cGMP standard, where the most advanced automatic pharmaceutical

   production equipment in the world was introduced.”

               334. Huahai US assisted Prinston in obtaining approval of its ANDA for its

   VCDs.

               335. Prinston lists its valsartan as equivalent to Diovan on its website. 95




   94
      ZHP completely changed its website sometime in February or March 2019.
   95
      Prinston, PRODUCT LIST, http://www.prinstonpharm.com/Products_List.html#v
   (last visited Apr. 5, 2019).


                                                - 96 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 103 of 154 PageID: 1493




               336. Furthermore, Solco states on the “About Solco” page of its website

   that “[b]y using the same active ingredients, [Solco] produce[s] products which are

   identical (equivalent) to the branded medication.” 96

               337. On the “Drug Safety” page of its website, Solco states that “Solco

   Healthcare is committed in providing … its patients with high quality, FDA-

   approved generic medications.”97

               338. Solco lists its valsartan products on its website with the statement that

   the “Reference Listed Drug” is “Diovan®” along with a link to download Solco’s

   valsartan Prescribing Information. 98

                     3.     Hetero Defendants’ Warranties
               339. In touting itself, Hetero claims that it has “over 36 advanced

   manufacturing facilities strategically located across the world – including India,

   USA, China, Russia, Egypt, Mexico and Indonesia. Approved by stringent global

   regulatory authorities, Hetero facilities have integrated quality systems and

   processes to ensure adherence to cGMP (current Good Manufacturing practices).

   They are also vertically integrated and can be utilized for large-scale production of



   96
      Solco, OVERVIEW, http://solcohealthcare.com/about-solco.html (last visited
   Apr. 5, 2019).
   97
      Solco, TRADE PARTNER INFORMATION, http://solcohealthcare.com/trade-partner-
   information.html#DrugSafety (last visited Apr. 5, 2019).
   98
      Solco, VALSARTAN TABLETS, http://www.solcohealthcare.com/product/valsartan-
   tablets#NDC-43547-367-03 (last visited Apr. 5, 2019).


                                                - 97 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 104 of 154 PageID: 1494




   APIs, formulations in various dosage forms rapidly. We make continuous

   investments in upgradation of manufacturing facilities with special emphasis on

   deploying advanced machinery and adopting latest technologies to comply with 21

   CFR. Besides enabling us consistently produce high quality medicines at an

   affordable cost, it also helps us in passing through regulatory audits with relative

   ease. It is these advantages that make us the partner of choice for major global

   pharmaceutical companies.”99

               340. Indeed, Hetero further describes itself as “a research-driven

   pharmaceutical company, is committed to the development, manufacturing and

   marketing of active pharmaceutical ingredients (APIs), intermediates and finished

   dosages. Today, Hetero is recognized as a world leader in process chemistry, API

   manufacturing, formulation development, manufacturing and commercialization.

   Hetero has around 18 state-of-the-art manufacturing facilities, which are cGMP

   compliant and have been approved by various Ministries of Health and regulatory

   authorities like US FDA, WHO, MCC - South Africa, MHRA-UK, TGA –

   Australia, PMDA – Japan, KFDA (Korea) among others. The company has a rich

   manufacturing product portfolio of over 200 products across a wide range of

   therapeutic categories. Hetero has a strong global presence in over 120 countries



   99
     Hetero, MANUFACTURING CAPABILITIES,
   https://www.heteroworld.com/manufacturing.php (last visited June 6, 2019).


                                               - 98 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 105 of 154 PageID: 1495




   and has been offering API’s and generic formulations to partners across the

   globe.… Hetero, a privately-owned company, is recognized as one of the top 10

   companies in the Indian pharmaceutical industry with an annual turnover of

   US$ 1.2 billion. With a dedication and support of its 15,000 employees, Hetero

   continues its commitment to manufacture high-quality drugs and save millions of

   lives across the world.” 100

               341. Specifically, with respect to its manufacturing of API, Hetero purports

   to be “proficient in achieving regulatory approvals worldwide of both APIs and

   formulations. With an integrated quality system to ensure adherence to cGMP

   practices, Hetero is committed to quality and its manufacturing facilities are

   approved by global regulatory agencies. In addition, Hetero continues to invest in

   its state-of-the-art manufacturing facilities and capabilities to ensure that it is able

   to provide the highest level of quality standards in the pharmaceutical industry.” 101

               342. Hetero likewise goes to great lengths in describing its products as the

   same as the brand drug. It states that its generic drugs are “copies of brand-name

   drugs and are the same as those brand name drugs in dosage form, safety, strength,

   route of administration, quality, performance characteristics and intended use.



   100
       Camber, OUR PARENT COMPANY: HETERO, http://camberpharma.com/about-
   us/hetero (last visited June 6, 2019).
   101
       Camber, GLOBAL RESOURCES, http://camberpharma.com/global-resources (last
   visited June 6, 2019).


                                               - 99 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 106 of 154 PageID: 1496




   Health care professionals and consumers can be assured that FDA approved

   generic drug products have met the same rigid standards as the innovator drug. All

   generic drugs approved by FDA have the same high quality, strength, purity and

   stability as brand-name drugs. And, the generic manufacturing, packaging, and

   testing sites must pass the same quality standards as those of brand name drugs.…

   Generic drugs look different because certain inactive ingredients, such as colors

   and flavorings, may be different. These ingredients do not affect the performance,

   safety or effectiveness of the generic drug. They look different because trademark

   laws in the U.S. do not allow a generic drug to look exactly like other drugs

   already on the market.… To find out if there is a generic equivalent for your brand-

   name drug, visit FDA.gov to view a catalog of FDA-approved drug products, as

   well as drug labeling. Since there is a lag time after generic products are approved

   and they appear in the "Orange Book", you should also consult the most recent

   monthly approvals for "First Generics" at FDA.gov.”102

               343. Camber compares its valsartan to DIOVAN on its website’s product

   catalog.103




   102
       Camber, ABOUT GENERICS, http://camberpharma.com/generics (last visited
   June 6, 2019)
   103
       Camber, PRODUCT, http://camberpharma.com/products?&filter=V (last visited
   June 6, 2019).


                                            - 100 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 107 of 154 PageID: 1497




                     4.    Mylan Defendants’ Warranties

               344. Mylan has a section of its website discussing generics, and claims that

   “[g]eneric pharmaceuticals are the same as existing approved brand-name drugs in

   active ingredient, dosage form, safety, strength, route of administration, quality and

   performance characteristics. Generic medications are just as safe and effective as

   their brand-name counterparts, and often cost less.” 104

               345. Mylan also guarantees that “consumers can be assured that FDA-

   approved generic products have met the same rigid manufacturing standards as the

   innovator drug.”

               346. According its website as of November 2018, “Mylan offers one of the

   broadest portfolios of active pharmaceutical ingredients (API)—the ingredients

   responsible for the therapeutic effects of different medicines—to more than 100

   countries. Quality begins at step one. Mylan uses an established testing and

   verification process to ensure the suitability of active ingredients used in our

   medicines. Direct access to API makes Mylan one of the few global generics

   companies with a comprehensive, vertically integrated supply chain and helps us

   maintain deep insight into diverse markets and therapeutic segments.… With a

   commitment to quality, state-of-the-art API manufacturing facilities, global



   104
      Mylan, GENERICS, https://www.mylan.com/en/products/generics (last visited
   June 5, 2019).


                                              - 101 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 108 of 154 PageID: 1498




   regulatory accreditations, a strong pipeline and speed-to-market capabilities,

   Mylan is an ideal API partner.” 105

               347. According to Mylan’s website, “[b]eing a manufacturer of API makes

   Mylan one of the few global generics companies with a comprehensive, vertically

   integrated supply chain” that Mylan touts as “provid[ing] us with an extra measure

   in the quality process that we can own[.]” 106

               348. Mylan’s online product catalog lists its generic VCDs as equivalent to

   their RLDs.107

                     5.    Aurobindo Defendants’ Warranties

               349. Aurobindo’s website states that it is “[c]ommitted to Quality and

   Safety.” 108

               350. On January 6, 2015, Aurobindo announced that it had received FDA

   approval to manufacture and market valsartan, adding that valsartan is the “the

   generic equivalent to the reference listed drug product (RLD) Diovan®.”




   105
       Mylan changed this part of its website sometime after November 2018.
   106
       Mylan, ACTIVE PHARMACEUTICAL INGREDIENTS,
   https://www.mylan.com/en/products/active-pharmaceutical-ingredients (last
   accessed June 6, 2019).
   107
       Mylan, PRODUCT CATALOG, https://www.mylan.com/en/products/product-
   catalog/ (last visited June 6, 2019) (clicking on the relevant product shows the page
   and RLD reference for each VCD).
   108
       Aurobindo, HOMEPAGE, https://www.aurobindo.com/ (last visited June 5, 2019).


                                              - 102 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 109 of 154 PageID: 1499




               351. According to Aurobindo USA, “[a]s a truly integrated company, we

   assure continuity and quality from start to finish.”109 Aurobindo also “[s]eek[s] to

   attain the highest quality standards.” 110

               352. Aurobindo USA’s website lists DIOVAN as its valsartan’s “Brand

   Reference.”111

               353. Aurolife states, “[t]he Aurolife family consists of an experienced

   management team with expertise in manufacturing, R&D, Quality Assurance and

   Quality control, finance and regulatory affairs. Aurolife has 100,000 square feet

   state-of-the-art US FDA approved cGMP compliant manufacturing facility with an

   investment of over US $50 million.” 112

                     6.    Teva Defendants’ Warranties
               354. Teva has a “Generics FAQs” on its website. 113 In response to the

   question “Are generic drugs safe?” Teva states the following:

                     A generic drug is bioequivalent to the original innovative


   109
       Aurobindo USA, AUROCONTROL,
   https://www.aurobindousa.com/company/our-story/aurocontrol/ (last visited
   June 5, 2019).
   110
       Aurobindo USA, OUR STORY, https://www.aurobindousa.com/company/our-
   story/ (last visited June 5, 2019).
   111
       Aurobindo USA, VALSARTAN TABLETS,
   https://www.aurobindousa.com/product-category/valsartan-tablets/ (last visited
   June 5, 2019).
   112
       Aurolife, ABOUT AUROLIFE, http://aurolifepharma.com/aboutus.html (last
   visited June 5, 2019).
   113
       Teva, PRODUCTS, http://www.tevapharm.com/our_products/generic_qa/ (last
   visited June 5, 2019).


                                              - 103 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 110 of 154 PageID: 1500




                     drug and meets the same quality standards. The active
                     ingredient, the content, the dosage form and the usage of a
                     generic drug are similar to those of an innovative drug.
                     Generic drugs are essentially the same as the original drug,
                     but are offered at a lower price.

               355. In response to the question “How do you ensure generic drug safety,

   having tried it in only a limited number of patients?” Teva states the following:

                     The generic product's active pharmaceutical ingredient
                     (API) is identical to that of the innovative drug, its purity
                     profile is similar and it is found to be bioequivalent;
                     therefore its safety and efficacy are also comparable.
               356. Similarly, under the webpage titled “Uncompromising Quality,” Teva

   states that it knows that its products affect patient health. Teva further states that it

   “guarantee[s] the quality of our products” with through Teva’s “impeccable

   adherence to … [cGMPs][.]”

               357. Teva’s website states that “Our state-of-the-art manufacturing

   facilities feature the most advanced testing equipment to guarantee the quality of

   our products. Equipment is tested and certified, and every manufacturing process is

   validated. All supplier procedures are strictly supervised to ensure that only the

   highest grade materials are used in our products.”114




   114
      Teva, COMPANY PROFILE: UNCOMPROMISING QUALITY,
   https://www.tevapharm.com/about/profile/quality_assurance/ (last visited June 5,
   2019).


                                               - 104 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 111 of 154 PageID: 1501




               358. According to Teva, “[o]ur manufacturing network is continuously

   optimized so that our customers can have full confidence in our supply chain. This

   is enabled by high-volume, technologically-advanced distribution facilities. These

   facilities allow us to deliver new products swiftly and reliably. We continually

   review our capabilities and capacity. This ensures that we can consistently deliver

   best-in-class products. Our customers know that their end-consumers are receiving

   high-quality healthcare and wellness pharmaceuticals.”115

               359. In a May 16, 2018 catalog of “all Teva and Actavis products,” Teva,

   Actavis, Teva USA, Arrow, and Actavis Pharma all stated that their VCDs were

   “bioequivalent” to their RLDs.

               360. Teva USA’s website states, “Teva’s commitment to quality is

   uncompromising and we manufacture according to the highest quality and

   compliance standards. This focus is evident at every stage of the development and

   production of our medicines. All of our manufacturing processes are validated and

   products are tested and certified, using state-of-the-art testing equipment

   throughout the manufacturing process designed to ensure adherence to the highest

   quality and compliance standards.” 116



   115
       Id.
   116
       Teva USA, ABOUT TEVA: QUALITY YOU CAN TRUST,
   https://www.tevausa.com/About-Teva/article-pages/quality/ (last visited June 5,
   2019).


                                             - 105 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 112 of 154 PageID: 1502




               361. Teva USA’s Code of Conduct affirms, “To ensure we are in

   compliance and working in accordance with sound quality principles in our

   research laboratories, in our clinical trials, and in our manufacturing plants and

   distribution centers, we adhere to the systems and internal controls for ‘Good

   Operating Practices,’ or ‘GxP,’ including Good Laboratory Practices (GLP), Good

   Clinical Practices (GCP), Good Manufacturing Practices (GMP) Good

   Pharmacovigilance Practices (GVP) and Good Distribution Practices (GDP).”117

               362. Teva USA maintains a Brand-to-Generic Medication Reference on its

   website. 118 Before its recall of VCDs, this Reference included VCDs and their

   RLD equivalents.

                     7.    Torrent Defendants’ Warranties
               363. Torrent Pharmaceutical’s website states that they, “strongly believe in

   providing quality medicines at affordable price to the patients. In this quest,

   primarily, we have inclined ourselves towards safeguarding both the qualitative

   and quantitative aspects with the help of our robust manufacturing technologies

   and manufacturing facilities.”119


   117
       Teva USA, TEVA CODE OF CONDUCT, https://www.tevausa.com/About-
   Teva/article-pages/Code-of-Conduct/ (last visited June 5, 2019).
   118
       Teva USA. PATIENTS: RESOURCES,
   https://www.tevagenerics.com/patients/resources/ (last visited June 5, 2019).
   119
       Torrent Pharmaceuticals, MANUFACTURING,
   http://www.torrentpharma.com/Index.php/site/info/manufacturing (last visited
   June 5, 2019).


                                              - 106 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 113 of 154 PageID: 1503




                     8.     Warranties Common to All Retail Pharmacy Defendants

               364. Retail pharmacies are where consumers purchase and fill prescriptions

   for pharmaceuticals. As a result, retail pharmacies and consumers have direct

   privity of contract. With each sale of prescription drugs, retail pharmacies

   impliedly warrant to consumers that the prescription drugs being sold to them are

   merchantable and/or fit for its ordinary uses.

               365. By selling pharmaceutical prescription drugs in the stream of

   commerce, each retail pharmacy defendant warrants that the generic drugs for

   which they receive payments are the same as existing brand-named drugs in active

   ingredient, dosage form, safety, strength, methods of administration, quality, and

   performance characteristics. More generally, retail pharmacy defendants warrant

   that prescription drugs they sell are of a standard quality.

               366. On account of the existence of these strict liability implied warranties,

   most retail pharmacies secure indemnification from manufacturer defendants for

   breach of such warranties.

               367. Further, each retail pharmacy defendant is obligated under the Drug

   Supply Chain Security Act to quarantine and investigate potentially illegitimate

   (including contaminated, adulterated, and/or misbranded) drugs.




                                               - 107 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 114 of 154 PageID: 1504




                     9.    Wholesale Distributor Defendants’ Warranties

               368. Each distributor defendant is obligated under the Drug Supply Chain

   Security Act to quarantine and investigate potentially illegitimate (including

   contaminated, adulterated, and/or misbranded) drugs.

                           a.    Cardinal Defendants’ Warranties

               369. Cardinal’s Standards of Business Conduct state, “We have quality

   systems in place to ensure that we manufacture, handle, store and distribute

   products in accordance with applicable legal and regulatory requirements. Every

   employee is responsible for following our quality processes when working with the

   products we sell.”120 The Standards also require Cardinal to “[u]nderstand and

   comply with the policies that cover the manufacture, storage, handling and

   distribution of products we sell.”121

               370. Harvard also follows Cardinal’s Standards. 122

               371. Harvard describes its valsartan as DIOVAN on its website. 123




   120
       Cardinal, STANDARDS OF BUSINESS CONDUCT,
   https://www.cardinalhealth.com/content/dam/corp/web/documents/fact-
   sheet/cardinal-health-standards-of-business-conduct-booklet-english.pdf (last
   visited Apr. 5, 2019).
   121
       Id.
   122
       Harvard, COMPLIANCE, https://www.theharvarddruggroup.com/compliance/
   (last visited Apr. 5, 2019).
   123
       Harvard, SEARCH RESULTS FOR VALSARTAN,
   https://www.theharvarddruggroup.com/shop/item/get-
   list/type/search?term=valsartan (last visited June 5, 2019).


                                              - 108 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 115 of 154 PageID: 1505




               372. Major’s June 2018 Product Catalog compared its valsartan to

   DIOVAN. 124

               373. Major “also maintain[s] strong relationships with generic

   manufacturers and suppliers who we routinely audit to ensure compliance with our

   standards.”125

               374. Major follows Cardinal’s Standards of Business Conduct.126

                           b.    McKesson Defendants’ Warranties
               375. McKesson’s Code of Conduct provides that it only does “business

   fairly and with integrity.” 127 McKesson touts that it “compl[ies] with applicable

   laws everywhere we do business around the world,” and requires action by the

   company when it is “aware of (or even suspect[s]) illegal or unethical behavior or

   violations of the Code, other local policies or applicable laws.”

                           c.    AmerisourceBergen Defendants’ Warranties

               376. AmerisourceBergen’s Code of Ethics and Business Conduct states

   that the company shall engage in “fair dealing” and will not “take unfair advantage


   124
       Major removed valsartan from its current catalog. See Major, FEBRUARY 2019
   PRODUCT CATALOG, https://www.majorpharmaceuticals.com/wp-
   content/uploads/Product-Catalog.pdf (last visited June 5, 2019).
   125
       Major, MAJOR® RX SOLUTIONS, https://www.majorpharmaceuticals.com/rx-
   solutions/ (last visited June 5, 2019).
   126
       Major, COMPLIANCE, https://www.majorpharmaceuticals.com/compliance/ (last
   visited June 5, 2019).
   127
       McKesson, CODE OF CONDUCT,
   https://www.mckesson.com/documents/investors/mckesson-code-of-conduct/ (last
   visited June 5, 2019).


                                              - 109 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 116 of 154 PageID: 1506




   of anyone through manipulation, concealment, abuse of privileged information,

   misrepresentation of material facts or any other unfair dealing practice.”128

                     10.   Repackager and Relabeler Defendants’ Warranties

               377. By selling drugs in the stream of commerce, each repackager and

   relabeler defendant warrants that the generic drugs they sell are same as existing

   brand-named drugs in active ingredient, dosage form, safety, strength, routs of

   administration, quality, and performance characteristics.

               378. Further, each repackager and relabeler defendant is obligated under

   the Drug Supply Chain Security Act to quarantine and investigate potentially

   illegitimate (including adulterated and/or misbranded) drugs.

                     11.   Repackager and Relabeler Defendants’ Warranties

               379. By selling drugs in the stream of commerce, each repackager and

   relabeler defendant warrants that the generic drugs they sell are same as existing

   brand-named drugs in active ingredient, dosage form, safety, strength, methods of

   administration, quality, and performance characteristics.

               380. Further, each repackager and relabeler defendant is obligated under

   the Drug Supply Chain Security Act to quarantine and investigate potentially

   illegitimate (including contaminated, adulterated, and/or misbranded) drugs.



   128
      AmerisourceBergen, CODE OF ETHICS AND BUSINESS CONDUCT,
   http://investor.amerisourcebergen.com/static-files/469bd747-6c88-405d-a6eb-
   00a9b82053d8 (last visited June 5, 2019).


                                              - 110 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 117 of 154 PageID: 1507




               O.    New Revelations Continue to Unfold About Other Manufacturing
                     Plants
               381. The initial recall of Defendants’ VCDs was only the tip of the iceberg.

   Just two weeks after the FDA’s initial recall announcement, the FDA issued

   another announcement expanding the recall to other VCDs manufactured at

   another plant in India, and by other non-parties. On August 20, 2018 the FDA

   announced that it was going to test all VCDs for NDMA. 129 Because of

   Defendants’ and non-parties’ ongoing fraud and deception, the full scope of

   Defendants’ and non-parties’ unlawful conduct is not yet known. Indeed, grossly

   inadequate manufacturing processes have been observed in Aurobindo’s facility as

   recently as one month ago (May 2019), nearly a year after the recall of the VCDs.

               P.    Fraudulent Concealment and Tolling
               382. Plaintiffs’ and Class Members’ causes of action accrued, at the

   earliest, on the date the FDA announced the recall of Defendants’ generic VCDs.

               383. Alternatively, any statute of limitation or prescriptive period is

   equitably tolled on account of fraudulent concealment. Defendants each

   affirmatively concealed from Plaintiffs and other Class Members their unlawful

   conduct. Each Defendant affirmatively strove to avoid disclosing their knowledge


   129
      FDA, Statement from FDA Commissioner Scott Gottlieb, M.D., and Janet
   Woodcock, M.D., director of the Center for Drug Evaluation and Research on
   FDA’s ongoing investigation into valsartan impurities and recalls and an update
   on FDA’s current findings (Aug. 30, 2018),
   http://freepdfhosting.com/1c7e5ed26e.pdf.


                                               - 111 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 118 of 154 PageID: 1508




   of their and other Defendants’ cGMP violations with respect to their VCDs, and of

   the fact that their VCDs were adulterated and/or misbranded and contaminated

   with nitrosamines, and were not the same as their RLDs.

               384. For instance, no Defendant revealed to the public that their VCDs

   contained nitrosamines or was otherwise contaminated, adulterated, misbranded,

   and/or unapproved, or non-therapeutically equivalent to their RLDs until the

   FDA’s recall announcement in July 2018. The inspection report which preceded

   the recall announcement was heavily redacted (including the names of the drugs

   affected by ZHP’s cGMP violations), and prior inspection reports or warnings

   were not fully available to the public, if at all.

               385. To the contrary, each Defendant continued to represent and warrant

   that their generic VCDs were the same as and therapeutically interchangeable with

   their RLDs.

               386. For instance, Huahai US publicly announced on its website that,

   contrary to the FDA’s pronouncements, that no impurity was discovered until

   June 2018.130

               387. Because of this, Plaintiffs and other Class Members did not discover,

   nor could they have discovered through reasonable and ordinarily diligence, each



     Huahai US, PRESS RELEASE – UPDATE ON VALSARTAN API – A STATEMENT
   130

   FROM THE COMPANY, https://www.huahaius.com/media.html (last visited June             5,
   2019).


                                              - 112 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 119 of 154 PageID: 1509




   Defendant’s deceptive, fraudulent, and unlawful conduct alleged herein.

   Defendants’ false and misleading explanations, or obfuscations, lulled Plaintiffs

   and Class Members into believing that the purchase and use of their VCDs were

   appropriate for what they believed to be non-adulterated or misbranded drugs

   despite their exercise of reasonable and ordinary diligence.

               388. As a result of each Defendant’s affirmative and other acts of

   concealment, any applicable statute of limitations affecting the rights of Plaintiffs

   and other Class Members has been tolled. Plaintiffs and/or other Class Members

   exercised reasonable diligence by among other things promptly investigating and

   bringing the allegations contained herein. Despite these or other efforts, Plaintiffs

   were unable to discover, and could not have discovered, the unlawful conduct

   alleged herein at the time it occurred or at an earlier time so as to enable this

   complaint to be filed sooner.

                            V.    CLASS ACTION ALLEGATIONS

               389. Plaintiffs bring this action on behalf of themselves and, under Federal

   Rule of Civil Procedure 23(a), (b)(2), (b)(3), and (c)(4), as representatives of the

   classes defined as follows:

               390. All individuals residing in the United States of America and its

   territories and possessions who consumed generic valsartan-containing drugs

   contaminated with NDMA, NDEA, or other nitrosamine, manufactured by or for



                                              - 113 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 120 of 154 PageID: 1510




   Defendants and marketed in the United States and its territories and possessions, at

   least since January 1, 2012, the “Nationwide Class.”

               391. Excluded from the Nationwide Class, and from the other additional

   and alternative classes defined below, are Defendants and their subsidiaries and

   affiliates; all persons who make a timely election to be excluded from the Class or

   classes to the extent any class is an opt-out class or a hybrid opt-out class;

   governmental entities; and any judicial officers who preside over this case and

   their immediate family members. Also excluded from the Nationwide Class are

   those consumers of VCDs who have been diagnosed with cancers as a result of

   taking Defendants’ NDMA-, NDEA-, or other nitrosamine-contaminated VCDs.

               392. Plaintiffs allege additional classes for all individuals in each State,

   territory, or possession – or combination(s) of States, territories, or possessions to

   the extent class members from jurisdictions can be grouped together for purposes

   of class treatment – who, since at least January 1, 2012 to the present, consumed

   generic valsartan-containing drugs contaminated with NDMA, NDEA, or other

   nitrosamine, manufactured by or for Defendants and marketed in the United States

   and its territories and possessions. These include but are not limited to the

   following:

                     a.     Plaintiff Judson seeks to represent a California class or class(es)

   of states with similar applicable laws to California.



                                                - 114 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 121 of 154 PageID: 1511




                     b.    Plaintiff Zehr seeks to represent a Florida class or class(es) of

   states with similar applicable laws to Florida.

                     c.    Plaintiffs Kruk and Rives seek to represent an Illinois class or

   class(es) of states with similar applicable laws to Illinois.

                     d.    Plaintiffs Fields and Daring seek to represent a Maryland class

   or class(es) of states with similar applicable laws to Maryland.

                     e.    Plaintiff Silberman seeks to represent a New Jersey class or

   class(es) of states with similar applicable laws to New Jersey.

                     f.    Plaintiff Rodich-Annese seeks to represent a Pennsylvania class

   or class(es) of states with similar applicable laws to Pennsylvania.

                     g.    Plaintiffs Roger and Judy Tasker seek to represent a West

   Virginia class or class(es) of states with similar applicable laws to West Virginia.

               393. Collectively, the foregoing Nationwide Class and its alternative

   classes and are referred to as the “Class.”

               394. Plaintiffs reserve the right to narrow or expand the foregoing class

   definition, or create subclasses, in light of future fact discovery, and including as

   the Court deems necessary. These may include, by way of example, bellwether

   classes or state or other sub-classes.




                                               - 115 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 122 of 154 PageID: 1512




               A.    The Classes Meet the Rule 23 Requirements

               386. Plaintiffs meet the prerequisites of Rule 23(a), (b), and (c) to bring

   this action on behalf of the Class and Classes.

               387. Numerosity (Rule 23 (a)(1)): While the exact number of Class

   Members cannot be determined without discovery, the proposed nationwide class

   potentially reaches the millions, and there is no proposed class with fewer than

   thousands or more of members. The Class Members are therefore so numerous that

   joinder of all members is impracticable as to the nationwide class and/or as to the

   subclasses.

               388. Commonality (Rule 23(a)(2)): Even a single common question can

   drive a litigation and warrant certification. Here, material common questions of

   law and fact exist as to all Class Members, including but not limited to:

                     a.     Whether each Defendant’s VCDs were contaminated with

   NDMA or NDEA and thus contaminated, adulterated, and/or misbranded;

                     b.     Whether Defendants violated cGMPs regarding the

   manufacture of their VCDs;

                     c.     Whether Defendants negligently or defectively manufactured

   the VCDs consumed by Plaintiffs and other Class Members;

                     d.     Whether Defendants misrepresented facts or failed to warn as to

   the contamination;



                                               - 116 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 123 of 154 PageID: 1513




                e.     Whether each Defendant made and breached express or implied

   warranties of “sameness” to Plaintiff and other Class Members regarding their

   generic VCDs, representing they were the same as their RLDs;

                f.     Whether each Defendant affirmatively misrepresented that its

   VCDS were the same as their RLDs and thus therapeutically interchangeable, or

   omitted the fact that it was not;

                g.     Whether each Defendant affirmatively misrepresented that it

   was compliant with cGMPs, or omitted the fact that it was not;

                h.     Whether Plaintiffs and other Class Members have suffered

   cellular and/or genetic injury and are at increased risk of developing cancer as a

   result of each Defendant’s unlawful conduct;

                i.     Whether testing is available for the cancers to which Plaintiffs

   and the Class Members are at increased risk;

                j.     The nature and extent of medical monitoring, testing,

   examinations, and treatment necessary to address the risks created by Plaintiffs and

   other Class Members’ consumption of VCDs contaminated with NDMA or

   NDEA;

                k.     When Plaintiffs’ and other Class Members’ claims for relief

   accrued;




                                          - 117 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 124 of 154 PageID: 1514




                     l.    Whether Defendants fraudulently concealed Plaintiff’s and

   other Class Members’ causes of action.

               389. Typicality (Rule 23(a)(3)): Plaintiff’s claims are typical of Class

   Members’ claims. Plaintiff and other Class Members all suffered the same type of

   harm, including exposure to NDMA and/or NDEA, cellular and/or genetic injury,

   cancer, and/or an increased risk of developing cancer, but have not yet been

   diagnosed with cancer. Plaintiffs bring claims under the same legal and remedial

   theories as the class. Plaintiffs’ claims arise out of the same set of facts and

   conduct as all other Class Members.

               390. Adequacy of Representation (Rule 23(a)(4) and Rule(g)): Plaintiffs

   are committed to pursuing this action and have retained competent counsel

   experienced in pharmaceutical and products liability litigation, medical

   monitoring, consumer litigation, and class actions. Accordingly, Plaintiffs and their

   counsel will fairly and adequately protect the interests of Class Members.

   Plaintiffs’ claims are coincident with, and not antagonistic to, those of the other

   Class Members and Plaintiffs will fairly and adequately represent the interests of

   Class Members

               391. Rule 23(b)(2): Defendants have acted on grounds that apply generally

   to Class Members so that preliminary and/or final injunctive relief and

   corresponding declaratory relief is appropriate respecting the Classes as a whole.



                                               - 118 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 125 of 154 PageID: 1515




               392. Rule 23(b)(3) Predominance and Superiority: Here, the common

   questions of law and fact enumerated above predominate over the questions

   affecting only individual Class Members, and a class action is the superior method

   for fair and efficient adjudication of the controversy. The likelihood that individual

   Class Members will prosecute separate actions for medical monitoring is remote

   due to the time and expense necessary to conduct such litigation. Serial

   adjudication in numerous venues is furthermore not efficient, timely or proper.

   Judicial resources will be unnecessarily depleted by resolution of individual

   claims. Joinder on an individual basis of thousands of claimants in one suit would

   be impractical or impossible. In addition, individualized rulings and judgments

   could result in inconsistent relief for similarly situated plaintiffs. Plaintiffs’

   counsel, highly experienced in pharmaceutical and product liability litigation,

   consumer litigation, class actions, and federal court litigation, foresee the efficient

   management of this case as a class action.

               393. Rule 23(c)(4) Issues Class: To the extent the Court determines there

   are material differences in the relevant laws and that such differences present class

   manageability issues precluding nationwide class certification for all purposes,

   Plaintiffs submit that a nationwide issue class is appropriate for determination of

   common material fact issues in the case, and are predicates for the entitlement to




                                             - 119 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 126 of 154 PageID: 1516




   medical monitoring (such as exposure, contamination, misconduct, increased risk,

   existence of testing and benefit of testing, among others).

                                  VI.    CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                                         NEGLIGENCE
                             (Individually and on Behalf of the Class)

               394. Plaintiffs repeat and re-allege the preceding paragraphs as if fully set

   forth herein.

               395. Each Defendant owed a duty to Plaintiffs and the Classes to use and

   exercise reasonable and due care in the manufacturing, testing, distribution,

   labeling, marketing, warnings, disclosures, and sale of its VCDs.

               396. Each Defendant owed a duty to Plaintiffs and the Classes to ensure

   that the VCDs it sold in the United States were not contaminated with NDMA or

   NDEA, contained only the ingredients stated in the label, were therapeutically

   equivalent to brand Diovan, and/or complied with cGMPs, and/or was not

   contaminated or adulterated.

               397. Each Defendant owed a duty of care to Plaintiffs and the Classes

   because they were the foreseeable, reasonable, and probable users of VCDs. Each

   Defendant knew, or should have known, that its Valsartan product was

   contaminated with NDMA and/or NDEA, did not contain only the ingredients

   stated, was not therapeutically equivalent to brand Diovan and/or did not comply



                                               - 120 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 127 of 154 PageID: 1517




   with cGMPs, and/or were adulterated, and each was in the best position to uncover

   and remedy these shortcomings.

               398. Defendants negligently manufactured the Valsartan at issue, causing

   contamination with NDMA and NDEA, which are carcinogens.

               399. Each Defendant failed to fulfill its duty of care. Each Defendant

   inadequately conducted or oversaw the manufacture, testing, labeling, distribution,

   marketing, warnings, disclosures, and sale of the Valsartan at issue. Each

   Defendant knew that the aforesaid wrongdoing would damage Plaintiffs and other

   Class Members.

               400. Each Defendant negligently failed to promptly and immediately warn

   and disclose to Plaintiffs and other Class Members, and the medical and regulatory

   communities, of the potential and actual contamination with NDMA and/or NDEA

   as soon as it was discovered, delaying notice of this harmful and potentially fatal

   toxic exposure to a carcinogen and thus causing continued exposure to the

   carcinogenic contamination, and delaying necessary testing, examinations,

   surveillance, and treatment.

               401. Defendants’ negligent conduct created and then exacerbated an

   unreasonable, dangerous condition for Plaintiffs and other Class Members.

               402. Defendants acted with recklessness and willful and wanton disregard

   for the health of Plaintiffs and other Class Members.



                                              - 121 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 128 of 154 PageID: 1518




               403. Each Defendant’s own unreasonable, negligent actions and inactions

   were taken or not taken with willful and wanton disregard for the health of

   Plaintiffs and other Class Members and created a foreseeable risk of harm to

   Plaintiff and other Class Members.

               404. As a direct and proximate result of each Defendant’s negligent

   conduct, Plaintiffs and other Class Members have suffered cellular and genetic

   injury that creates and/or increases the risk that Plaintiffs will develop cancer,

   necessitating notice to all Class Members, sufficient funding for the tests and

   evaluations of each Class Member, and sufficient funding for necessary ongoing

   tests, evaluations, and treatment.

               405. Plaintiffs and Class Members seek compensatory damages for, and the

   creation of a fund to adequately finance the costs of, medical monitoring

   procedures (1) to notify and alert all people exposed to NDMA or NDEA

   contaminants as aforesaid of their exposure and the potential consequences, (2) to

   provide for necessary testing and screening including but not limited to blood tests,

   physical examinations, imaging, colonoscopies, endoscopies, and other similar

   methods for examination, biopsies, pathologic, histologic, and oncologic

   evaluations, oncologic, histologic, surgical and other necessary medical

   consultations, (3) to provide for necessary medical and surgical procedures for

   diagnosis and treatment, (4) to provide for all necessary evaluations and treatment,



                                              - 122 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 129 of 154 PageID: 1519




   attorneys’ fees, costs, interest, and such further relief as the Court deems equitable

   and just.

                                SECOND CLAIM FOR RELIEF

                                    NEGLIGENCE PER SE
                            (Individually and on Behalf of the Class)

               406. Plaintiffs re-allege and incorporate the preceding paragraphs as if

   fully set forth herein.

               407. Each Defendant owed a duty to Plaintiffs and the Class to use and

   exercise reasonable and due care in the manufacturing of its VCDs.

               408. Each Defendant owed a duty to Plaintiffs and the Class to ensure that

   the VCDs it sold in the United States were therapeutically equivalent to brand

   Diovan and complied with cGMPs and were not adulterated or misbranded.

               409. Each Defendant owed a duty to Plaintiffs and the Class because each

   state, territory, and possession has adopted /or adheres to federal cGMP and

   adulteration standards.

               410. Each Defendant failed to comply with federal cGMPs and federal

   adulteration standards.

               411. Each Defendant’s own actions and inactions created a foreseeable risk

   of harm to Plaintiffs and the Class.

               412. As a direct and proximate result of each Defendant’s negligent

   conduct, Plaintiffs and other Class Members have suffered cellular and genetic


                                               - 123 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 130 of 154 PageID: 1520




   injury which creates and/or increases the risk that Plaintiffs will develop cancer,

   necessitating notice to all Class Members, sufficient funding for the tests and

   evaluations of each Class Member, and sufficient funding for necessary ongoing

   tests, evaluations, and treatment.

               413. Plaintiffs and Class Members seek compensatory damages for, and the

   creation of a fund to adequately finance the costs of, the creation of a fund to

   adequately finance the costs of medical monitoring procedures (1) to notify and

   alert all people exposed to NDMA or NDEA contaminants as aforesaid of their

   exposure and the potential consequences, (2) to provide for necessary testing and

   screening including but not limited to blood tests, physical examinations, imaging,

   colonoscopies, endoscopies, and other similar methods for examination, biopsies,

   pathologic, histologic, and oncologic evaluations, oncologic, histologic, surgical

   and other necessary medical consultations, (3) to provide for necessary medical

   and surgical procedures for diagnosis and treatment, (4) to provide for all

   necessary evaluations and treatment, attorneys’ fees, costs, interest, and such

   further relief as the Court deems equitable and just..

                                  THIRD CLAIM FOR RELIEF

                                   MEDICAL MONITORING
                             (Individually and on Behalf of the Class)

               414. Plaintiffs repeat and re-allege the preceding paragraphs as if fully set

   forth herein.


                                               - 124 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 131 of 154 PageID: 1521




               415. As a proximate result of Defendants’ acts and omissions, the Class is

   at an increased risk of developing cancer above the normal base-level risk.

               416. As alleged above, Defendant’s Valsartan product was contaminated

   with NDMA/NDEA, an agent known to cause cancer in humans.

               417. The Class Members may not develop cancer for many years.

               418. The Class Members are at an increased risk as they consumed and/or

   ingested Defendants’ VCDs for extended periods of time, some as many as several

   years, and as a result were exposed to a contaminant.

               419. Upon information and belief, and based upon the internal and external

   investigations now made public, the Class is at an increased risk as they were

   exposed to NDMA/NDEA.

               420. NDMA/NDEA is a hazardous, life-threatening, toxic substance that is

   known to cause cancer in humans.

               421. The Class Members are at an increased risk of cancer as they were

   exposed to, consumed, and/or ingested Defendants’ VCDs in quantities, and over

   periods of time sufficient to establish an exposure level that is considered to be

   hazardous to health, and that is considered to be sufficient to cause cancer or

   increase the risk of developing cancer.

               422. The exposure was caused solely and proximately by Defendants’

   failure to adequately manufacture their VCDs to be therapeutically equivalent to



                                              - 125 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 132 of 154 PageID: 1522




   brand Diovan; their failure to address discrepancies in batches/doses of Valsartan

   during quality control testing; their material misrepresentations, false statements,

   and other deceptive practices in continuing to claim that their Valsartan product

   was safe for consumption and/or ingestion and therapeutically equivalent to

   Diovan.

               423. Defendants had a duty to the Class Members to: ensure and warrant

   that their Valsartan product was indeed therapeutically equivalent to brand Diovan

   as claimed and advertised to the Class Members; to disclose to the Class Members

   any defect, contamination, impurity or other potential health hazard known or

   discoverable by Defendants; and to ensure that their Valsartan product was not

   safe, reliable, and non-hazardous for human consumption—its intended purpose.

               424. As alleged above, Defendants’ own negligent acts and omissions

   resulted in cancer, or an increased risk of developing cancer for all members of the

   Class. Cancer is a serious disease-causing life-threatening illness and debilitating

   cellular, genetic, and physical injury. Technology, analytical tools, test and/or

   monitoring procedures exist and are readily available to provide for the testing and

   early detection of cancer in patients. These technologies, tools tests and/or

   monitoring procedures are accepted and widely used by the scientific and medical

   community. These existing scientific methods include, but are not limited to,

   guaiac-based fecal occult blood test (gFOBT), fecal immunochemical test (FIT),



                                             - 126 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 133 of 154 PageID: 1523




   FIT-DNA test, Flexible Sigmoidoscopy, Colonoscopy, and CT Colonography

   (Virtual Colonoscopy).

               425. Early detection of cancer in patients is one of the best, and sometimes

   the only means to treat cancer such that it does not cause lasting, permanent injury,

   illness, or death.

               426. Early detection of cancer in patients necessarily allows patients to

   avail themselves of myriad forms of treatment, each of which is capable to altering

   the course of the illness, such as bringing the cancer into remission, removal of any

   malignant tumors, and other treatment to alleviate injury.

               427. The tests and treatments for the early detection and treatment of

   cancer must be prescribed by a qualified physician, and are conducted according to

   the latest, contemporary, and widely accepted scientific principles. Because

   NDMA/NDEA -associated cancer screenings may not be conducted with the

   frequency necessary to identify cancer in the absence of exposure to

   NDMA/NDEA, the prescribed monitoring regime is different from that normally

   recommended in the absence of exposure. Plaintiff and Class Members require

   more frequent screenings not within the purview of routine medical exams.

               428. The facts alleged above are sufficient or more than sufficient to plead

   a claim for medical monitoring as a cause of action.




                                               - 127 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 134 of 154 PageID: 1524




               429. Plaintiffs seek, on behalf of themselves and the Class Members whom

   they seek to represent, injunctive and monetary relief, including compensatory

   damages for, and the creation of a fund to adequately finance the costs of, medical

   monitoring procedures (1) to notify and alert all people exposed to NDMA or

   NDEA contaminants as aforesaid of their exposure and the potential consequences,

   (2) to provide for necessary testing and screening including but not limited to

   blood tests, physical examinations, imaging, colonoscopies, endoscopies, and other

   similar methods for examination, biopsies, pathologic, histologic, and oncologic

   evaluations, oncologic, histologic, surgical and other necessary medical

   consultations, (3) to provide for necessary medical and surgical procedures for

   diagnosis and treatment, (4) to provide for all necessary evaluations and treatment,

   attorneys’ fees, costs, interest, and such further relief as the Court deems equitable

   and just.

                                FOURTH CLAIM FOR RELIEF

                   PRODUCTS LIABILITY-MANUFACTURING DEFECT
                        (Individually and on Behalf of the Class)

               430. Plaintiffs repeat and re-allege the preceding paragraphs as is fully set

   forth herein.

               431. The Valsartan at issue was defectively manufactured, as the

   manufacturing process caused contamination of the Valsartan with NDMA and

   NDEA.


                                               - 128 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 135 of 154 PageID: 1525




               432. Valsartan contaminated with NDMA and/or NDEA is by definition

   defectively manufactured.

               433. Defendants’ conduct in defectively manufacturing Valsartan was

   reckless and taken with wanton and willful disregard for the health of Plaintiffs and

   other Class Members.

               434. Defendants are strictly liable for the harm caused by or contributed to

   by the defectively manufactured Valsartan.

               435. As a direct and proximate result, Plaintiffs and other Class Members

   have been injured and suffered damages, in that Defendants’ VCDs they consumed

   were contaminated with NDMA or NDEA and thus created and/or increased the

   risk that Plaintiff and other Class members will develop cancer.

               436. Plaintiffs seek, on behalf of themselves and the Class Members,

   injunctive and monetary relief, including compensatory damages for, and the

   creation of a fund to adequately finance the costs of, medical monitoring

   procedures (1) to notify and alert all people exposed to NDMA or NDEA

   contaminants as aforesaid of their exposure and the potential consequences, (2) to

   provide for necessary testing and screening including but not limited to blood tests,

   physical examinations, imaging, colonoscopies, endoscopies, and other similar

   methods for examination, biopsies, pathologic, histologic, and oncologic

   evaluations, oncologic, histologic, surgical and other necessary medical



                                              - 129 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 136 of 154 PageID: 1526




   consultations, (3) to provide for necessary medical and surgical procedures for

   diagnosis and treatment, (4) to provide for all necessary evaluations and treatment,

   attorneys’ fees, costs, interest, and such further relief as the Court deems equitable

   and just.

                                  FIFTH CLAIM FOR RELIEF

                                      FAILURE TO WARN
                             (Individually and on Behalf of the Class)

               437. Plaintiffs repeat and re-allege the preceding paragraphs as is fully set

   forth herein.

               438. Defendants failed to warn Plaintiffs and the Class Members, and the

   medical and regulatory communities, of the potential or actual contamination of

   the Valsartan with NDMA and NDEA, as soon as this was suspected or known.

               439. Defendants’ failure to warn was intentional, reckless, and in wanton

   and willful disregard for the rights and health of Plaintiffs and other Class

   Members, causing exposure to carcinogens and delay of diagnosis and treatment.

               440. Defendants are strictly liable for their failure to warn or adequately

   disclose information.

               441. As a direct and proximate result of each Defendant’s failure to warn

   or disclose information, Plaintiffs and other Class Members have been injured and

   suffered damages, in that Defendants’ VCDs they consumed were contaminated




                                               - 130 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 137 of 154 PageID: 1527




   with NDMA or NDEA and thus created and/or increased the risk that Plaintiffs and

   other Class members will develop cancer.

               442. Plaintiffs seek, on behalf of themselves and the Class Members,

   injunctive and monetary relief, including compensatory damages for, and the

   creation of a fund to adequately finance the costs of, medical monitoring

   procedures (1) to notify and alert all people exposed to NDMA or NDEA

   contaminants as aforesaid of their exposure and the potential consequences, (2) to

   provide for necessary testing and screening including but not limited to blood tests,

   physical examinations, imaging, colonoscopies, endoscopies, and other similar

   methods for examination, biopsies, pathologic, histologic, and oncologic

   evaluations, oncologic, histologic, surgical and other necessary medical

   consultations, (3) to provide for necessary medical and surgical procedures for

   diagnosis and treatment, (4) to provide for all necessary evaluations and treatment,

   attorneys’ fees, costs, interest, and such further relief as the Court deems equitable

   and just.

                                  SIXTH CLAIM FOR RELIEF

               VIOLATION OF THE MAGNUSSON-MOSS WARRANTY ACT
                                 15 U.S.C. § 2301 et seq.
                        (Individually and on Behalf of the Class)

               443. Plaintiffs repeat and re-allege the preceding paragraphs as is fully set

   forth herein.



                                               - 131 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 138 of 154 PageID: 1528




               444. Plaintiffs bring this Count on behalf of members of the Classes who

   are residents of the following States: Alaska, Arkansas, California, Colorado,

   Delaware, District of Columbia, Hawaii, Indiana, Kansas, Louisiana, Maine,

   Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana,

   Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York, North

   Carolina, North Dakota, Oklahoma, Pennsylvania, Rhode Island, South Carolina,

   South Dakota, Texas, Utah, Virginia, West Virginia and Wyoming.

               445. This Court has jurisdiction to decide claims brought under 15 U.S.C.

   § 2301 by virtue of 28 U.S.C. § 1332 (a)-(d).

               446. The contaminated doses of Valsartan are “consumer products” within

   the meaning of the Magnusson-Moss Warranty Act, 15 U.S.C. § 2301(1).

               447. Plaintiffs are “consumers” within the meaning of the Magnuson-Moss

   Warranty Act, 15 U.S.C. § 2301(3). They are consumers because they are persons

   entitled under applicable state law to enforce against the warrantor the obligations

   of its express and implied warranties.

               448. Defendants were “supplier[s]” and “warrantor[s]” within the meaning

   of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

               449. 15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

   who is damaged by the failure of a warrantor to comply with a written or implied

   warranty.



                                              - 132 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 139 of 154 PageID: 1529




               450. Defendants provided Plaintiffs and the other Class members with an

   implied warranty of merchantability in connection with the purchase of Valsartan

   that is an “implied warranty” within the meaning of the Magnuson-Moss Warranty

   Act, 15 U.S.C. § 2301(7). As a part of the implied warranty of merchantability,

   Defendants warranted that the Valsartan ultimately found to be contaminated with

   NDMA and/or NDEA was fit for its ordinary purpose as a safe pharmaceutical

   medication, would pass without objection in the trade as designed, manufactured,

   and marketed, and were adequately contained, packaged, and labeled. N.J. Stat.

   Ann. § 12A:2-314(2)(a), (c), and (e); U.C.C. § 2-314.

               451. Defendants breached these implied warranties, as described in more

   detail above, and are therefore liable to Plaintiffs and the Class pursuant to

   15 U.S.C. § 2310(d)(1). Without limitation, doses and/or batches of contaminated

   Valsartan share common design defects in that they have caused cellular and/or

   genetic injury, cancer, or an increased risk of developing cancer.

               452. In their capacity as warrantors, Defendants had knowledge of the

   defects in the batches of Valsartan they manufactured, distributed, and sold, any

   efforts to limit the implied warranties in a manner that would exclude coverage of

   contaminated Valsartan is unconscionable, and any such effort to disclaim, or

   otherwise limit, liability for contaminated Valsartan is null and void.




                                             - 133 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 140 of 154 PageID: 1530




               453. Privity is not required here because Plaintiffs and each of the other

   Class members are intended third-party beneficiaries of any contracts between

   Defendants and their distributors, and specifically, of the implied warranties. The

   distributors were not intended to be the ultimate consumers of Valsartan and have

   no rights under the warranty agreements provided with each container of

   Valsartan; the warranty agreements were designed for and intended to benefit

   consumers. Finally, privity is also not required because the contaminated batches

   and/or doses of Valsartan are dangerous instrumentalities due to the

   aforementioned defects and nonconformities. In the alternative, to the extent it is

   required, it is satisfied.

               454. Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this

   class action and are not required to give Defendants notice and an opportunity to

   cure until such time as the Court determines the representative capacity of

   Plaintiffs pursuant to Rule 23 of the Federal Rules of Civil Procedure.

               455. Furthermore, affording Defendants an opportunity to cure their breach

   of written warranties would be unnecessary and futile here. At the time of sale of

   each batch and/or dose of contaminated Valsartan Defendants knew, should have

   known, or were reckless in not knowing of their misrepresentations concerning

   Valsartan’s contamination and failure to perform as warranted, but nonetheless

   failed to rectify the situation and/or disclose the contamination.



                                               - 134 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 141 of 154 PageID: 1531




               456. Plaintiffs seek injunctive and monetary relief, including compensatory

   damages for, and the creation of a fund to adequately finance the costs of, medical

   monitoring procedures (1) to notify and alert all people exposed to NDMA or

   NDEA contaminants as aforesaid of their exposure and the potential consequences,

   (2) to provide for necessary testing and screening including but not limited to

   blood tests, physical examinations, imaging, colonoscopies, endoscopies, and other

   similar methods for examination, biopsies, pathologic, histologic, and oncologic

   evaluations, oncologic, histologic, surgical and other necessary medical

   consultations, (3) to provide for necessary medical and surgical procedures for

   diagnosis and treatment, (4) to provide for all necessary evaluations and treatment,

   attorneys’ fees, costs, interest, and such further relief as the Court deems equitable

   and just.

                                SEVENTH CLAIM FOR RELIEF

           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                    (Individually and on Behalf of the Class)

               457. Plaintiffs repeat and re-allege the preceding paragraphs as if fully set

   forth herein.

               458. Defendants are merchants with respect to Valsartan within the laws of

   each jurisdiction.

               459. At all times relevant all fifty States and the District of Columbia and

   Puerto Rico have codified and adopted the provisions of the Uniform Commercial


                                               - 135 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 142 of 154 PageID: 1532




   Code governing the implied warranty of merchantability and fitness for ordinary

   purpose: Ala. Code § 7-2-314; Alaska Stat. § 45.02.314; Ariz. Rev. Stat. Ann.

   § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code § 2314; Colo. Rev. Stat.

   § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314; D.C. Code.

   § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat.

   § 490:2-314; Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat.

   Ann. § 84-2-314; Ky. Rev. Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art.

   § 2520; 11 Me. Rev. Stat. Ann. § 2-314; Md. Code. Ann. § 2-314; Mass. Gen. Law

   Ch. 106 § 2-314; Mich. Comp. Laws Ann. § 440.2314; Minn. Stat. Ann. § 336.2-

   314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-314; Mont. Code Ann.

   § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-A:2-314;

   N.J. Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-

   314; N.C. Gen. Stat. Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code

   Ann. § 1302.27; Okla. Stat. tit. 12A § 2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S.

   § 2314; P.R. Laws. Ann. Tit. 31, § 3841, et seq.; R.I. Gen. Laws § 6A-2-314; S.C.

   Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314; Tenn. Code Ann. § 47-2-314; Tex.

   Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-314; Va. Code § 8.2-

   314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code § 62A

   2-314; Wis. Stat. Ann. § 402.314 and Wyo. Stat. § 34.1-2-314.




                                         - 136 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 143 of 154 PageID: 1533




               460. Each Defendant was a merchant within the meaning of the above

   statutes.

               461. Each Defendant’s Valsartan product constituted “goods” or the

   equivalent within the meaning of the above statutes.

               462. Each Defendant was obligated to provide Plaintiffs and other Class

   Members reasonably fit VCDs for the purpose for which the products were sold,

   and to conform to the standards of the trade in which Defendants are involved such

   that the products were not contaminated with a carcinogen and were of fit and

   merchantable quality.

               463. Each Defendant knew or should have known that its VCDs were

   being manufactured and sold for the intended purpose of human consumption as a

   therapeutic equivalent to brand Diovan (or is strictly liable in the event of lack of

   actual or constructive knowledge), and impliedly warranted that their VCDs were

   of merchantable quality and fit for that purpose.

               464. Each Defendant breached its implied warranty because each

   Defendant’s VCDs were contaminated with a carcinogen and not of merchantable

   quality, nor fit for the product’s ordinary purpose, and did not conform to the

   standards generally applicable to such goods.

               465. Defendants were provided notice of these issues by numerous

   discrepancies in quality control testing results, evidence of contaminants in



                                             - 137 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 144 of 154 PageID: 1534




   analyses of batches/doses of Valsartan, investigations conducted internally and by

   the FDA and communications sent by the Class before or within a reasonable

   amount of time after Defendants

               466. As a direct and proximate result of each Defendant’s breach of

   implied warranty, Plaintiffs and other Class Members have been injured and

   suffered damages, in that Defendants’ VCDs they consumed were contaminated

   with NDMA or NDEA and thus created and/or increased the risk that Plaintiff and

   other Class members will develop cancer.

               467. Plaintiffs seek injunctive and monetary relief, including compensatory

   damages for, and the creation of a fund to adequately finance the costs of, medical

   monitoring procedures (1) to notify and alert all people exposed to NDMA or

   NDEA contaminants as aforesaid of their exposure and the potential consequences,

   (2) to provide for necessary testing and screening including but not limited to

   blood tests, physical examinations, imaging, colonoscopies, endoscopies, and other

   similar methods for examination, biopsies, pathologic, histologic, and oncologic

   evaluations, oncologic, histologic, surgical and other necessary medical

   consultations, (3) to provide for necessary medical and surgical procedures for

   diagnosis and treatment, (4) to provide for all necessary evaluations and treatment,

   attorneys’ fees, costs, interest, and such further relief as the Court deems equitable

   and just.



                                              - 138 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 145 of 154 PageID: 1535




                                 EIGHTH CLAIM FOR RELIEF

                            BREACH OF EXPRESS WARRANTIES
                            (Individually and on Behalf of the Class)

               468. Plaintiffs repeat and re-allege the preceding paragraphs as if fully set

   forth herein.

               469. Each Defendant expressly warranted that its VCDs were fit for its

   ordinary use, i.e., as an FDA-approved generic pharmaceutical that is

   therapeutically to and interchangeable with their RLDs. In other words, Defendants

   expressly warranted that their products were the same as their RLDs.

               470. Each Defendant sold VCDs that they expressly warranted were

   compliant with cGMP and/or not adulterated and/or misbranded.

               471. Each Defendant’s VCDs did not conform to each Defendant’s express

   representations and warranties because the product was not manufactured in

   compliance with cGMP and/or was adulterated and/or misbranded.

               472. At all times relevant all fifty States and the District of Columbia and

   Puerto Rico have codified and adopted the provisions of the Uniform Commercial

   Code governing the implied warranty of merchantability and fitness for ordinary

   purpose: Ala. Code § 7-2-313; Alaska Stat. § 45.02.313; Ariz. Rev. Stat. Ann.

   § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code § 2313; Colo. Rev. Stat.

   § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313; D.C. Code.

   § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat.


                                               - 139 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 146 of 154 PageID: 1536




   § 490:2-313; Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code

   Ann. § 26-1-2-313; Kan. Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313;

   11 Me. Rev. Stat. Ann. § 2-313; Md. Code. Ann. § 2-313; Mass. Gen. Law Ch. 106

   § 2-313; Mich. Comp. Laws Ann. § 440.2313; Minn. Stat. Ann. § 336.2-313; Miss.

   Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-313; Mont. Code Ann. § 30-2-313;

   Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-A:2-313; N.J. Stat. Ann.

   § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313; N.C. Gen.

   Stat. Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26;

   Okla. Stat. tit. 12A § 2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R.

   Laws. Ann. Tit. 31, § 3841, et seq.; R.I. Gen. Laws § 6A-2-313; S.C. Code Ann.

   § 36-2-313; S.D. Stat. § 57A-2-313; Tenn. Code Ann. § 47-2-313; Tex. Bus. &

   Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-313; Va. Code § 8.2-313; Vt.

   Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code § 62A 2-313;

   Wis. Stat. Ann. § 402.313 and Wyo. Stat. § 34.1-2-313.

               473. At the time that each Defendant marketed and sold its VCDs, it

   recognized the purposes for which the products would be used, and expressly

   warranted the products were the same as their RLDs, and cGMP compliant and/or

   not adulterated and/or misbranded. These affirmative representations became part

   of the basis of the bargain in every purchase by Plaintiffs and other Class

   Members, including but not limited to express representations made in referring to



                                             - 140 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 147 of 154 PageID: 1537




   their VCDs as valsartan, valsartan HCT, amlodipine-valsartan, and and/or

   amlodipine-valsartan HCT.

               474. Each Defendant breached its express warranties with respect to its

   VCDs as it was contaminated and not of merchantable quality, was not fit for its

   ordinary purpose, and did not comply with cGMP and/or was adulterated and/or

   misbranded.

               475. As a direct and proximate result of each Defendant’s breach of

   implied warranty, Plaintiffs and other Class Members have been injured and

   suffered damages, in that the Defendants’ VCDs they consumed were

   contaminated with NDMA or NDEA and thus created and/or increased the risk that

   Plaintiff and other Class members will develop cancer.

               476. Plaintiffs seek injunctive and monetary relief, including compensatory

   damages for, and the creation of a fund to adequately finance the costs of, medical

   monitoring procedures (1) to notify and alert all people exposed to NDMA or

   NDEA contaminants as aforesaid of their exposure and the potential consequences,

   (2) to provide for necessary testing and screening including but not limited to

   blood tests, physical examinations, imaging, colonoscopies, endoscopies, and other

   similar methods for examination, biopsies, pathologic, histologic, and oncologic

   evaluations, oncologic, histologic, surgical and other necessary medical

   consultations, (3) to provide for necessary medical and surgical procedures for



                                              - 141 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 148 of 154 PageID: 1538




   diagnosis and treatment, (4) to provide for all necessary evaluations and treatment,

   attorneys’ fees, costs, interest, and such further relief as the Court deems equitable

   and just.

                                  NINTH CLAIM FOR RELIEF

                          FRAUD/FRAUDULENT CONCEALMENT
                           (Individually and on Behalf of the Class)

               477. Plaintiffs repeat and re-allege the preceding paragraphs as is fully set

   forth herein.

               478. This claim is brought on behalf of the Nationwide Class or,

   alternatively, under the laws of the all states, as there is no material difference in

   the law of fraud and fraudulent concealment as applied to the claims and questions

   in this case.

               479. Defendants each concealed and suppressed material facts concerning

   the batches/doses of Valsartan they manufactured, distributed, and sold, that were

   later found to be contaminated with NDMA/NDEA.

               480. As described above, Defendants each made material omissions and

   affirmative misrepresentations regarding the batches/doses of Valsartan they

   manufactured, distributed, and sold.

               481. The Defendants each knew these representations were false when

   made.




                                               - 142 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 149 of 154 PageID: 1539




               482. Valsartan purchased by Plaintiffs was, in fact, contaminated,

   hazardous, a health hazard, unsafe and unreliable, because the Valsartan

   manufactured by Defendants had not been properly manufactured nor properly

   tested for quality, and was later found to be contaminated with known carcinogen

   NDMA/NDEA.

               483. The Defendants each had a duty to disclose that the Valsartan they

   manufactured, distributed, and sold, had been contaminated with NDMA/NDEA,

   had demonstrated such contamination and other analytical discrepancies when it

   underwent quality control, and that consequent to that contamination, those

   batches/doses of Valsartan were potentially hazardous to the Class Members’

   health and was unsafe for human consumption or ingestion. Plaintiffs relied on

   Defendants’ representations that the Valsartan they were purchasing and ingesting

   was safe and free from contamination.

               484. The aforementioned concealment was material, because if it had been

   disclosed Plaintiffs would not have purchased or otherwise obtained Valsartan

   from Defendants.

               485. The aforementioned representations were also material because they

   were facts that would typically be relied on by a person purchasing or obtaining

   Valsartan. The Defendants each knew or recklessly disregarded that their

   representations were false because they knew that the Valsartan they were



                                              - 143 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 150 of 154 PageID: 1540




   manufacturing, distributing, and selling was contaminated with NDMA/NDEA, a

   substance known to cause cancer and/or increase the risk of cancer. The

   Defendants each intentionally made the false statements in order to sell Valsartan

   and avoid the expense and public relations nightmare of a recall.

               486. Plaintiffs relied on the Defendants’ reputation, along with their failure

   to disclose the contamination of Valsartan and manufacturing and quality control

   problems, and the Defendants’ affirmative assurances that their Valsartan was safe

   for human consumption and/or ingestion.

               487. However, Defendants each concealed and suppressed material facts

   concerning obligations to monitor and test their products.

               488. Further, Defendants each had a duty to disclose the true facts about

   the contaminated Valsartan because they were known and/or accessible only to

   Defendants who had superior knowledge and access to the facts, and the facts were

   not known to or reasonably discoverable by Plaintiffs and the Classes.

               489. As a direct and proximate result of each Defendant’s breach of

   implied warranty, Plaintiffs and other Class Members have been injured and

   suffered damages, in that Defendants’ VCDs they consumed were contaminated

   with NDMA or NDEA and thus created and/or increased the risk that Plaintiff and

   other Class members will develop cancer.




                                               - 144 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 151 of 154 PageID: 1541




               490. As a result of the fraud, Plaintiffs have suffered direct and

   consequential damages, and they seek recovery of those damages, and the creation

   of a fund to adequately finance the costs of medical monitoring procedures (1) to

   notify and alert all people exposed to NDMA or NDEA contaminants as aforesaid

   of their exposure and the potential consequences, (2) to provide for necessary

   testing and screening including but not limited to blood tests, physical

   examinations, imaging, colonoscopies, endoscopies, and other similar methods for

   examination, biopsies, pathologic, histologic, and oncologic evaluations,

   oncologic, histologic, surgical and other necessary medical consultations, (3) to

   provide for necessary medical and surgical procedures for diagnosis and treatment,

   (4) to provide for all necessary evaluations and treatment, attorneys’ fees, costs,

   interest, and such further relief as the Court deems equitable and just.

                                     PRAYER FOR RELIEF
               WHEREFORE, Plaintiffs pray for the following judgment:

               1.    Certifying this Action as a class action;

               2.    Appointing Plaintiff(s) as Class Representative(s), and appointing

   undersigned counsel as Class Counsel to represent the Class;

               3.    A finding that Defendants are liable pursuant to each and every one of

   the above-enumerated causes of action;

               4.    Awarding appropriate preliminary and/or final injunctive relief;



                                               - 145 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 152 of 154 PageID: 1542




               5.    Directing the Defendants to fund medical monitoring in an amount

   sufficient to fund necessary notice and medical care, including but not limited to

   examinations, tests, pathology, blood tests, evaluations, and treatment, as necessary

   and appropriate;

               6.    Payment to Plaintiff and other Class Members of compensatory

   damages necessary for their monitoring and care;

               7.    An award of attorneys’ fees and costs;

               8.    Interest as provided by law, including but not limited to pre-judgment

   and post-judgment interest; and

               9.    Such other and further relief as this Court may deem equitable and

   just.

                                           JURY DEMAND

               Plaintiffs respectfully request a trial by jury on all causes of action so triable.

    Dated: June 17, 2019                                      Respectfully Submitted,


    /s/ Ruben Honik                                           /s/ Daniel Nigh
    Ruben Honik                                               Daniel Nigh
    GOLOMB & HONIK, P.C.                                      LEVIN, PAPANTONIO, THOMAS,
    1835 Market Street, Ste. 2900                             MITCHELL RAFFERTY & PROCTOR, P.A.
    Philadelphia, PA 19103                                    316 South Baylen Street
    Phone: (215) 985-9177                                     Pensacola, FL 32502
    rhonik@golombhonik.com                                    Phone: (850) 435-7013
                                                              dnigh@levinlaw.com




                                                 - 146 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 153 of 154 PageID: 1543




    /s/ Adam Slater                               /s/ Conlee S. Whiteley
    Adam Slater                                   Conlee S. Whiteley
    MAZIE, SLATER, KATZ & FREEMAN, LLC            KANNER & WHITELEY, LLC
    103 Eisenhower Pkwy, 2nd Flr.                 701 Camp Street
    Roseland, NJ 07068                            New Orleans, LA 70130
    Phone: (973) 228-9898                         Phone: (504)-524-5777
    aslater@mazieslater.com                       c.whiteley@kanner-law.com

    MDL Plaintiffs’ Co-Lead Counsel



    /s/ Nicholas Migliaccio                       /s/ Rachel J. Geman
    Nicholas Migliaccio                           Rachel J. Geman
    MIGLIACCIO & RATHOD LLP                       LIEFF CABRASER HEIMANN &
    412 H Street NE, Suite 302                    BERNSTEIN, LLP
    Washington, DC 20002                          250 Hudson Street, 8th Floor
    Phone: (202) 470-3520                         New York, NY 10013-1413
    nmigliaccio@classlawdc.com                    Phone: (212) 355-9500
                                                  rgeman@lchb.com

    Counsel for Plaintiff Valerie Rodich-Annese


    /s/ Scott Morgan
    Scott Morgan
    MORGAN LAW FIRM, LTD.
    55 W. Wacker Drive, 9th Floor
    Chicago, IL 60601
    Phone: (312) 327-3386
    smorgan@smorgan-law.com

    Counsel for Plaintiff Robert Kruk




                                        - 147 -
   1736470.6
Case 1:19-md-02875-RBK-JS Document 123 Filed 06/17/19 Page 154 of 154 PageID: 1544




    /s/ C. Brett Vaughn
    C. Brett Vaughn
    THE HOLLIS LAW FIRM P.A.
    5100 West 95th Street
    Prairie Village, KS 66207
    Phone: (913) 385-5400
    brett@hollislawfirm.com

    Counsel for Plaintiffs Michael Rives, Robert
    Fields, & Celestine Daring

    /s/ John R. Davis
    John R. Davis
    SLACK DAVIS SANGER LLP
    2705 Bee Cave Road
    Suite 220
    Austin, TX 78746
    Phone: (512) 795-8686
    jdavis@slackdavis.com

    Counsel for Plaintiff John Judson




                                        - 148 -
   1736470.6
